Exhibit 10(o)
EXECUTION COPY

    




Mr. Leslie Moonves
c/o CBS Corporation
51 West 52nd Street
New York, NY 10019


 
Dear Mr. Moonves:
December 11, 2014





CBS Corporation (“Employer” and, together with its subsidiaries, the “Company”),
having an address at 51 West 52nd Street, New York, New York 10019, agrees to
continue to employ you and you agree to accept such continued employment upon
the following terms and conditions set forth in this agreement (this
“Agreement”). The parties hereto acknowledge and agree that this Agreement
supersedes your existing employment agreement between Employer and you dated
October 15, 2012 (the “Prior Agreement”).


1.     Term. The term of your employment hereunder shall commence on December
11, 2014 (the “Start Date”) and shall end on the earliest of (i) June 30, 2019,
(ii) the date on which your employment is terminated by Employer or you pursuant
to paragraph 10 or (iii) the date of your death or the date of termination of
your employment by reason of incapacity (determined in accordance with paragraph
9) (the “Employment Term”). The period from the Start Date until June 30, 2019,
regardless of any earlier termination, shall hereinafter be referred to as the
“Original Employment Term.”


2.     Titles and Authority.


(a)     Officer Positions and Reporting Lines. During the Employment Term, you
will have the title of President and Chief Executive Officer of Employer and
will have the powers, responsibilities, duties and authority customary for the
chief executive officer of corporations of the size, type and nature of the
Company, including, without limitation, those powers, responsibilities, duties
and authority you had immediately prior to the Start Date. During the Employment
Term, you will report solely and directly to the Board of Directors of Employer
(the “Board”) and, for so long as Sumner M. Redstone serves as Executive
Chairman and Founder of Employer, to the Executive Chairman and Founder. During
the Employment Term, other than Sumner M. Redstone while he holds the office of
Executive Chairman and Founder, you shall be the highest ranking executive of
the Company (i.e., there shall be no executive of equal or higher ranking).
During the Employment Term, your duties shall include all of your duties as of
the Start Date, including the public positioning of the Company, and you shall
have the sole authority to cause any Company business unit or operating division
head, any executive officer of the Company and/or any other employee of the
Company, to report directly to you or another executive officer of Employer,
subject to any

1



--------------------------------------------------------------------------------

 

applicable employment agreement now existing with such head or executive officer
which requires them to report directly to you or to your titled position.


(b)     Service on the Board and with Subsidiaries. You currently serve as a
member of the Board. During the Employment Term, the Board will nominate you for
reelection to the Board at the expiration of each term of office, and you agree
to serve as a member of the Board for each period for which you are so elected.
You shall, subject to your election as such from time to time and subject to
your approval, and without additional compensation, serve during the Employment
Term in such additional offices of comparable or greater stature and
responsibility in the subsidiaries of Employer and as a member of any committee
of the Board or of the board of directors of any of Employer’s subsidiaries, to
which you may be elected, as approved by you, from time to time.


(c)     Full-Time Services and Other Activities. During the Employment Term, you
agree to devote your entire business time, attention and energies to the
business of the Company, except for vacations, illness or incapacity. However,
nothing in this Agreement shall preclude you from serving as a member of the
board of directors of any charitable, educational, religious, entertainment
industry trade, public interest or public service organization, in each instance
not inconsistent with the business practices and policies of the Company, or
from devoting reasonable periods of time to the activities of the aforementioned
organizations or from managing your personal investments, provided that such
activities do not materially interfere with the performance of your duties and
responsibilities hereunder. Except for your service on (i) the Board, (ii) the
board of directors of Employer subsidiaries, (iii) the board of directors or
similar governing body of your family foundation and of any other entity all of
the beneficial interests of which are owned by you and/or members of your family
or (iv) the board of directors of an organization as permitted by the
immediately preceding sentence, you shall not serve on the board of directors or
similar governing body of any business company or other business entity,
excluding those on which you were already elected to serve as of the Start Date,
without the prior consent of the Nominating and Governance Committee of Employer
(or any successor to such committee).


(d)     Location. During the Employment Term, consistent with current and past
practice, you shall render your services under this Agreement from Employer’s
executive offices in either the New York metropolitan area or the Los Angeles
metropolitan area, except for services rendered during business trips as may be
reasonably necessary. You shall not be required to relocate outside of either
the New York metropolitan area or the Los Angeles metropolitan area.


3.     Cash Compensation.


(a)     Salary. During the Employment Term, Employer shall pay you a base salary
at the annual rate of Three Million Five Hundred Thousand Dollars ($3,500,000)
per annum. The Compensation Committee of the Board (the “Compensation
Committee”) will review your salary at least annually and may increase (but not
decrease, including from a level to which it was increased following the Start

2





--------------------------------------------------------------------------------

 

Date) the base salary. The result of any such annual review shall be reported to
you by the Compensation Committee promptly after it occurs. The amount of annual
base salary actually paid to you will be reduced to the extent you elect to
defer such salary under the terms of any deferred compensation or savings plan
or arrangement maintained or established by Employer. Your annual base salary
payable hereunder, without reduction for any amounts deferred as described in
the preceding sentence, is referred to herein as the “Salary.” Employer shall
pay the portion of the Salary not deferred at your election in accordance with
its generally applicable payroll practices for senior executives of Employer,
but not less frequently than in equal monthly installments.


Your Deferred Compensation, as defined in your prior employment agreement with
the Employer dated July 1, 2004, shall continue to periodically be credited (or
debited) with deemed positive (or negative) return calculated in the same
manner, and at the same times, as the deemed return on your account under
Employer’s Excess 401(k) Plan for Designated Senior Executives (as such plan may
be amended from time to time, the “Excess 401(k) Plan”) is determined (it being
understood and agreed that, if at any time during which the Deferred
Compensation remains payable, your account balance in the Excess 401(k) Plan is
distributed in full to you, your Deferred Compensation account shall continue to
be credited or debited with a deemed return based on the investment portfolio in
which your Excess 401(k) Plan account was notionally invested immediately prior
to its distribution). Deferred Compensation shall be paid to you in a lump sum
within 30 days following the end of the Employment Term. Employer’s obligation
to pay the Deferred Compensation (including the return thereon provided for in
this paragraph) shall be an unfunded obligation to be satisfied from the general
funds of Employer.


(b)     Annual Bonus Compensation. In addition to your Salary, during the
Employment Term you shall be eligible to earn an annual bonus for each whole or
partial calendar year during the Employment Term, determined and payable as
follows (the “Bonus”):


(i)
Commencing with your Bonus for the 2014 calendar year, your target bonus for
each calendar year during the Employment Term shall be $12,000,000 (not
including any “Creative Bonus” (as defined herein) that may be determined and
paid to you as described in paragraph 3(b)(iv) below), provided that the
Compensation Committee will review your target bonus at least annually and may
increase (but not decrease, including from a level to which it was increased
following the Start Date) the target bonus. The result of any such annual review
shall be reported to you by the Compensation Committee promptly after it occurs.
Your target bonus, as it may be so increased from time to time, is referred to
herein as the “Target Bonus.” As the actual amount payable to you as Bonus will
be dependent, among other things, upon the achievement of the performance
goal(s) referred to in paragraph 3(b)(ii), your actual Bonus may be less than,
greater than or equal to the Target Bonus.




3





--------------------------------------------------------------------------------

 

(ii)
A portion of your Bonus (the “Company-Wide Performance Bonus Portion”) for each
calendar year during the Employment Term, beginning with 2014, will be based
upon achievement of one or more Company-wide performance goals (the
“Company-Wide Performance Goal(s)”) established in good faith by the
Compensation Committee for such calendar year pursuant to, and determined in
accordance with, Employer’s Senior Executive Short-Term Incentive Plan, as the
same may be amended from time to time (together with any successor plan, the
“Senior Executive STIP”); provided, however, that you acknowledge that the
Company-Wide Performance Goals applicable to your Bonus for calendar year 2014
have already been established in a manner that complies with this Agreement and,
for the partial calendar year in 2019, the applicable performance goal(s) shall
be adjusted to reflect budgeted Company performance for the shortened
performance period and the performance period shall end coincident with the end
of the Original Employment Term. The Company-Wide Performance Goal(s) shall
satisfy the following requirements (the “Incentive Goal Parameters”):



(a)
The Company-Wide Performance Goal(s) for each calendar year will be the same as
the performance goal(s) established by the Compensation Committee that are used
to determine the maximum amount of bonus which may be paid under the terms of
the Senior Executive STIP to any other executive of the Employer who
participates in the Senior Executive STIP and who has Company-wide
responsibilities for such calendar year; provided, that the Company-Wide
Performance Goals shall be no more difficult than the performance goal(s)
established for the purpose of determining the amount of any actual bonus
payable to any other executive of Employer who participates in the Senior
Executive STIP and who has Company-wide responsibilities;



(b)
The Company-Wide Performance Goal(s) will be challenging, but reasonably
achievable; and



(c)
For each calendar year, the level of difficulty in achieving the Company-Wide
Performance Goal(s) for that calendar year will not be significantly more
difficult (as determined at the time such Company-Wide Performance Goal(s) are
established, taking into account all relevant facts and circumstances, including
the Company’s relative financial and stock performance, general market
conditions and market conditions affecting diversified media and


4





--------------------------------------------------------------------------------

 

entertainment companies) than was the level of difficulty of achieving the
Company-Wide Performance Goal(s) applicable to the immediately preceding
calendar year. For avoidance of doubt, the fact that the target with respect to
Company-Wide Performance Goal(s) increases from one year to the following year
shall not be presumed, in and of itself, to mean that such Company-Wide
Performance Goal(s) for the calendar year are significantly more difficult to
attain than the Company-Wide Performance Goal(s) for the immediately preceding
calendar year.


You shall have meaningful input with the Compensation Committee prior to the
determination of the Company-Wide Performance Goal(s) for each calendar year,
but the Compensation Committee will have final power and authority concerning
the establishment of such goal(s).


(iii)
With respect to the Company-Wide Performance Bonus Portion:



•
If the Company achieves less than 80% of the Company-Wide Performance Goal(s)
for the calendar year (or portion thereof), you shall not have a right to
payment of any Bonus with respect to the Company-Wide Performance Bonus Portion;



•
If the Company achieves 80% of the Company-Wide Performance Goal(s) for the
calendar year (or portion thereof), the Company-Wide Performance Bonus Portion
shall be an amount in U.S. Dollars of no less than seventy five percent (75%) of
the Target Bonus;



•
If the Company achieves 100% of the Company-Wide Performance Goal(s) for the
calendar year (or portion thereof), the Company-Wide Performance Bonus Portion
shall be an amount in U.S. Dollars of no less than the Target Bonus;



•
If the Company achieves 108% or more of the Company-Wide Performance Goal(s) for
the calendar year (or portion thereof), the Company-Wide Performance Bonus
Portion shall be an amount in U.S. Dollars of no less than 133.33% of the Target
Bonus; and



•
For achievement at an intermediate point between 80% and 100%, or between 100%
and 108% (each such percentage, an “Achievement Percentage”), the Company-Wide
Performance Bonus Portion will be interpolated on a straight-line basis between
the respective percentages of the Target Bonus to be


5





--------------------------------------------------------------------------------

 

delivered at such Achievement Percentages (each, a “Payout Percentage”).


The parties acknowledge and agree that beginning with the 2015 calendar year,
the Achievement Percentages and Payout Percentages in the schedule above shall
be modified to reflect the funding design for Employer’s Short-Term Incentive
Program approved by the Compensation Committee for each such calendar year.


Notwithstanding anything herein to the contrary, the Compensation Committee
shall not be precluded from authorizing the payment to you of a Bonus which
exceeds the Company-Wide Performance Bonus Portion determined under the above
schedule, including, without limitation, based on the terms and conditions of
the Senior Executive STIP.


(iv)
In addition to the Company-Wide Performance Bonus Portion, the remainder of your
Bonus (i.e., the qualitative portion of your Bonus) shall be determined in the
reasonable discretion of the Compensation Committee taking into account all
relevant factors, including individual and other performance goals.
Additionally, with respect to each of the 2014, 2015, 2016, 2017, 2018 and 2019
calendar years, the Compensation Committee shall consider special recognition of
your leadership and direction in the creation of premium content across
Employer’s portfolio of businesses, and in good faith consider awarding an
annual “Creative Bonus” in its reasonable discretion and consistent with past
practice with respect to the deliberations regarding, but not the amount of,
your Creative Bonus. The Chair of the Compensation Committee shall communicate
to you the Compensation Committee’s rationale with respect to the Creative Bonus
it determines to award to you for any calendar year (or if no Creative Bonus is
awarded to you, the Compensation Committee’s rationale for deciding not to award
you a Creative Bonus) promptly following its decision.



(v)
Your Bonus for the 2014 calendar year shall not be subject to any proration
notwithstanding the Start Date of this Agreement. For the partial year 2019,
your annual Target Bonus shall be prorated to reflect the shorter performance
period.



(vi)
Subject to any deferral election, your Bonus (including any portion which
exceeds the amount determined to be the Company-Wide Performance Bonus Portion)
for each calendar year shall be paid in cash, shares of CBS Corporation Class B
Common Stock (“Class B Common Stock”) or a combination of cash and Class B
Common Stock during the period January 1st through February 28th


6





--------------------------------------------------------------------------------

 

of the following calendar year (provided that any Bonus for the partial year
2019 shall be payable during the period July 1st through September 30th of such
year), and in accordance with the terms of the Senior Executive STIP (provided
that if the Compensation Committee determines in its discretion to pay you a
Bonus that exceeds the maximum amount payable under the Senior Executive STIP
for any calendar year, such excess amount shall also be paid in cash, Class B
Common Stock or a combination of cash and Class B Common Stock at the same time
as the rest of your Bonus is paid). For the avoidance of doubt, it is understood
that you will receive the Bonus that is determined by the Compensation Committee
for you for each calendar year (or, in the case of the partial year 2019, such
shorter performance period) completed while you are employed, even if you are
not employed on the date bonuses are paid for such performance period.


(vii)
In the event that the current Senior Executive STIP is amended or terminated,
you will be given an opportunity under the amended or successor plan to earn
bonus compensation equivalent to the amount that you could have earned under
this paragraph 3(b), but subject to the same limitations, and any such bonus
and/or bonus plan shall not modify the Incentive Goal Parameters.



4.     Long Term Compensation. In addition to your Salary and Bonus, you shall
receive the following grants of long-term compensation under the CBS Corporation
2009 Long-Term Incentive Plan (as amended from time to time, together with any
successor plan, the “LTIP”):


(a)    Stock Option Grants. During each of the calendar years 2015, 2016, 2017,
2018 and 2019, the Compensation Committee will in good faith consider granting
to you stock options to purchase shares of Class B Common Stock under the LTIP
as and when other senior members of the Company’s management team reporting to
you are considered for annual equity grants by the Compensation Committee, and
consistent with past practice with respect to the deliberations regarding, but
not the amount of, your discretionary stock option grants (any such
discretionary option grant, a “Discretionary Option Grant”); provided, however,
that such consideration by the Compensation Committee does not guarantee (and
should not be construed as a guarantee) that you will receive a Discretionary
Option Grant in any such calendar year. The amount of any such grant(s) will be
determined by the Compensation Committee, in its sole and reasonable discretion.
The Compensation Committee, when considering whether it believes any such
Discretionary Option Grant may be appropriate, will take into account the
Employer’s financial and stock performance relative to its diversified media and
entertainment peer companies, and, in particular whether the Company’s financial
and stock performance is due, at least in part, to operating factors that have
generally affected companies in the industry in a similar fashion. Any
Discretionary Option Grant shall be subject to the terms and conditions set
forth in the agreement evidencing such grant, which, except as otherwise
provided herein, shall be no less

7





--------------------------------------------------------------------------------

 

favorable to you than the terms and conditions generally applicable to other
senior executives of Employer, provided that any such Discretionary Option Grant
will provide for vesting in full not later than the last day of the Original
Employment Term (provided you remain employed on such date), and subject to
acceleration and all other applicable provisions of this Agreement. The Chair of
the Compensation Committee will communicate to you the Compensation Committee’s
rationale with respect to the Discretionary Option Grant for each calendar year
(or if no Discretionary Option Grant is made for any calendar year, the
Compensation Committee’s rationale for deciding not to make such a grant)
promptly following its decision.


(b)    Restricted Stock Units. During the Employment Term, you shall receive
awards of restricted stock units (“RSUs”) as follows:


(i)
On the first trading day in January, 2015 (the “2015 TRSU Grant Date”), you
shall automatically receive, without further action of the Compensation
Committee, an award of RSUs subject only to time-based vesting conditions
(“TRSUs”) under the LTIP. The number of TRSUs to be granted on the 2015 TRSU
Grant Date (the “2015 TRSUs”), rounded down to a whole unit for any fractional
unit, shall be determined by dividing Ten Million Dollars ($10,000,000) (the
“2015 TRSU Grant Value”) by the closing price of one share of Class B Common
Stock on the 2015 TRSU Grant Date. Each 2015 TRSU shall correspond to one share
of Class B Common Stock. The 2015 TRSUs shall vest in three equal installments
on each of the first, second and third anniversaries of the 2015 TRSU Grant
Date, provided that you are employed on each such vesting date and subject to
acceleration and all other applicable provisions of this Agreement. The 2015
TRSUs shall be payable in shares of Class B Common Stock and shall accrue
dividend equivalents in accordance with the LTIP. Except as otherwise provided
in this Agreement, the terms and conditions set forth in an agreement evidencing
the 2015 TRSUs shall be the same as those evidencing the TRSUs granted to you on
February 20, 2014 (except as otherwise required to comply with applicable
federal, state or local law or applicable rules, regulations, or requirements of
a governmental authority or stock exchange, in which case this Agreement shall
be modified as necessary to preserve the intended benefits of such terms and
conditions and you and Employer shall cooperate in good faith to mutually
determine such modifications); provided, that in no event shall the 2015 TRSUs
be subject to terms and conditions that are less favorable to you than the terms
applicable to any other senior executive of Employer awarded time-based
restricted share units during the 2015 calendar year.



(ii)
On the same date that Employer makes annual management grants under the LTIP to
its other senior executives in calendar year 2016,


8





--------------------------------------------------------------------------------

 

but in no event later than February 28th of such calendar year (the “2016 PRSU
Grant Date”), you shall automatically receive, without further action of the
Compensation Committee, an award of RSUs subject to performance-based and
time-based vesting conditions (“PRSUs”) under the LTIP. The target number of
PRSUs (“Target PRSUs”) to be granted on the 2016 PRSU Grant Date (the “2016
PRSUs”), rounded down to a whole unit for any fractional unit, shall be
determined by dividing Ten Million Dollars ($10,000,000) by the closing price of
one share of Class B Common Stock on the date this Agreement is fully executed
by both parties (or if such execution date is not a trading day, then on the
trading day immediately preceding the execution date). Each 2016 PRSU shall
correspond to one share of Class B Common Stock, and shall be payable in shares
of Class B Common Stock. The 2016 PRSUs shall also accrue dividend equivalents
in accordance with the LTIP, provided that dividend equivalents shall be accrued
and paid only with respect to the number of Target PRSUs, unless actual
performance results in payment of a lesser number of shares of Class B Common
Stock than under the Target PRSUs, in which case dividend equivalents shall be
paid only with respect to such lesser number. The 2016 PRSUs shall have
additional terms and conditions as set forth in paragraph 4(b)(iii), as
applicable.


(iii)
On the same date that Employer makes annual management grants under the LTIP to
its other senior executives in each of calendar years 2015, 2016, 2017, 2018 and
2019, but in no event later than February 28th of each such calendar year (each,
an “RSU Grant Date”), you shall automatically receive an award of RSUs (the
“Annual RSUs”) under the LTIP. One-half of the Annual RSUs underlying each grant
shall be subject to performance- and time-based vesting conditions (“Annual
PRSUs”), and the other half shall be subject only to time-based vesting
conditions (the “Annual TRSUs”), in each case determined as of the RSU Grant
Date. The initial grant of Annual RSUs in 2015 shall have a grant date value
equal to Twelve Million Five Hundred Thousand Dollars ($12,500,000), and each
subsequent Annual RSU grant thereafter shall have a grant date value that is One
Million Five Hundred Thousand Dollars ($1,500,000) more than the grant date
value of the preceding grant (except that the grant of Annual RSUs for 2019
shall have a grant date value equal to 50% of the RSU Grant Date Value
determined under such formula) (each, an “RSU Grant Date Value”). The number of
Annual RSUs granted on any RSU Grant Date (rounded down to a whole unit for any
fractional unit) shall be determined by dividing the RSU Grant Date Value by the
closing price of one share of Class B Common Stock on the RSU Grant Date. Each
Annual RSU shall correspond to one share


9





--------------------------------------------------------------------------------

 

of Class B Common Stock. Annual RSUs (both Annual PRSUs and Annual TRSUs) shall
be payable in shares of Class B Common Stock.


The number of 2016 PRSUs granted on the 2016 PRSU Grant Date and the number of
Annual PRSUs granted on each RSU Grant Date shall be referred to herein as the
“Target PRSU Award.”


(a)
Annual TRSUs granted pursuant to this paragraph 4(b)(iii) shall vest in three
(3) equal installments on each of the first, second and third anniversaries of
the applicable RSU Grant Date (or, if earlier, on the last day of the Original
Employment Term); provided that you are employed on each such vesting date and
subject to acceleration and all other applicable provisions of this Agreement.



(b)
The Compensation Committee shall establish a performance goal with respect to
the 2016 PRSUs and each grant of Annual PRSUs made pursuant to this paragraph
4(b)(iii) that shall apply in respect of a performance period that shall end no
later than December 31st of the calendar year during which the grant is made (a
“PRSU Performance Goal”); provided that the 2016 PRSUs shall have the same PRSU
Performance Goal as applies to the Annual PRSUs granted in 2016 and, for the
partial year 2019, the performance period shall end not later than the last day
of the Original Employment Term.



(c)
The PRSU Performance Goal(s) shall satisfy the following requirements (the “PRSU
Goal Parameters”):



•
The PRSU Performance Goal established by the Compensation Committee for each
grant of 2016 PRSUs and Annual PRSUs shall be based upon achievement of one or
more Company-wide performance goals established in good faith by the
Compensation Committee for each relevant calendar year, and shall be the same
performance goal applicable to PRSUs granted to other senior executives of
Employer who participate in the Senior Executive STIP for such year; provided
that such goal shall be adjusted for any performance period that is less than a
full calendar year to reflect budgeted Company performance for the shortened
performance period;


10





--------------------------------------------------------------------------------

 

•
The PRSU Performance Goal(s) will be challenging, but reasonably achievable; and



•
For each calendar year, the level of difficulty in achieving the PRSU
Performance Goal(s) for that calendar year will not be significantly more
difficult (as determined at the time such PRSU Performance Goal(s) are
established, taking into account all relevant facts and circumstances, including
the Company’s relative financial and stock performance, general market
conditions and market conditions affecting diversified media and entertainment
companies) than was the level of difficulty of achieving the PRSU Performance
Goal(s) applicable to the immediately preceding calendar year. For avoidance of
doubt, the fact that target level performance with respect to PRSU Performance
Goal(s) increases from one year to the following year shall not be presumed, in
and of itself, to mean that such PRSU Performance Goal(s) for the calendar year
are significantly more difficult to attain than the PRSU Performance Goal(s) for
the immediately preceding calendar year.



•
You shall have meaningful input with the Compensation Committee prior to the
determination of the PRSU Performance Goal(s) for each calendar year, but the
Compensation Committee will have final power and authority concerning the
establishment of such goal(s).



(d)
As of the last day of each performance period, the Company’s actual performance
shall be measured against the applicable PRSU Performance Goal established for
such performance period, after taking into account any permissible adjustments
to such goal, and the degree of achievement (expressed as a percentage) will be
used to calculate the number of shares that you will receive, in accordance with
the following schedule:



•
If the Company achieves less than 80% of the applicable PRSU Performance Goal
for the performance period, the Target PRSU Award will be forfeited;



•
If the Company achieves 80% of the applicable PRSU Performance Goal for the
performance period, the


11





--------------------------------------------------------------------------------

 

number of shares to be delivered under the award will be 80% of the Target PRSU
Award;


•
If the Company achieves 100% of the applicable PRSU Performance Goal for the
performance period, the number of shares to be delivered under the award will be
100% of the Target PRSU Award; and



•
If the Company achieves 120% or more of the applicable PRSU Performance Goal for
the performance period, the number of shares to be delivered under the award
will be 120% of the Target PRSU Award.



For achievement at an intermediate point between 80% and 100%, and between 100%
and 120%, the number of shares of Class B Common Stock to be delivered will be
interpolated on a straight-line basis between the respective numbers of shares
to be delivered at such percentages. Fractional shares will be aggregated and
rounded to the next higher whole share.


(e)
The number of PRSUs, determined pursuant to clause (c) above, shall vest on the
later of (x) December 31, 2016, with respect to the 2016 PRSUs, or the first
anniversary of the RSU Grant Date (or, in the case of the 2019 grant of PRSUs,
on the last day of the Original Employment Term), as the case may be, or (y) the
date the Compensation Committee certifies that at least minimum threshold
performance has been achieved for the relevant calendar year, which
certification shall take place no later than seventy-four (74) days following
the end of the relevant calendar year (the “PRSU Vest Date”), provided that you
are employed on the applicable PRSU Vest Date (other than with respect to a
certification by the Compensation Committee after the Original Employment Term,
in which case you are not required to be employed) and subject to acceleration
and all other applicable provisions of this Agreement.



(f)
The Annual RSUs shall also accrue dividend equivalents in accordance with the
LTIP, provided that in the case of Annual PRSUs, dividend equivalents shall be
accrued and paid only with respect to the Target PRSU Award, unless actual
performance results in payment of a lesser number of shares of Class B Common
Stock than under the Target


12





--------------------------------------------------------------------------------

 

PRSU Award, in which case dividend equivalents shall be paid only with respect
to such lesser number. Subject to the terms and conditions set forth in this
paragraph 4(b)(iii) or as otherwise provided herein, the Annual RSUs shall be
subject to the terms and conditions set forth in the agreement evidencing the
grant of such Annual RSUs.


(iv)
For the 2015 TRSUs, 2016 PRSUs and/or Annual RSUs, you will have an option to
defer the settlement of any such awards by making an irrevocable election on or
before December 31st of the prior calendar year (by way of example, any election
to defer the 2015 TRSUs and/or the Annual RSUs to be granted in 2015 must be
made no later than December 31, 2014). You may elect to defer the settlement of
such RSUs as follows: for up to ten (10) years after the RSUs vest for
in-service distributions, and for up to three (3) years after your Separation
from Service (as defined in paragraph 10) with the Company for post-termination
distributions. If a timely election to defer is not made for any RSUs, shares
delivered in settlement of TRSUs shall be delivered within ten (10) business
days following the applicable vesting date, and shares delivered in settlement
of PRSUs shall be delivered on or promptly following the PRSU Vest Date and
during the period January 1st through March 15th of the calendar year after the
calendar year in which they are granted (or, for the 2019 grant of PRSUs, within
60 days after June 30, 2019). Notwithstanding any of the foregoing, to the
extent required to comply with Section 409A (as defined in paragraph 10), the
settlement of each deferred RSU will be deferred to the date determined in
accordance with paragraph 10(d)(v) if such date is later than the date on which
settlement would otherwise occur.



(c)    You shall be eligible to receive a grant of shares of Class B Common
Stock based on the stock price performance of Employer’s Class B Common Stock
over the period beginning January 1, 2015 and ending on the last day of the
Original Employment Term (or earlier in certain instances as provided for in
Schedule A to this Agreement), and subject to the Company’s degree of
achievement against the PRSU Performance Goals for calendar years 2016, 2017 and
2018 (the “Performance Award”). The number of shares of Class B Common Stock to
be granted to you and the timing of such grant shall be determined pursuant to
the schedule set forth on Schedule A to this Agreement, a copy of which is
attached hereto and incorporated herein by reference.


For the avoidance of doubt, each reference to “any other type of equity awards”
in paragraphs 4(e), 9, 10 and 11 is not intended to be a reference to the
Performance Award, the treatment of which in a “Going Private Transaction” (as
defined below) or upon your incapacity, termination or death, as applicable, is
separately addressed in Schedule A attached to this Agreement.



13





--------------------------------------------------------------------------------

 

(d)    In the event of a conflict between the terms and conditions set forth in
this paragraph 4 and the terms and conditions set forth in an agreement(s) or
plan(s) evidencing the grant of the awards contemplated by paragraphs 4(a) and
(b) (and 4(c), if applicable), the terms of this Agreement shall control. For
avoidance of doubt, any outstanding equity awards that were granted to you prior
to the Start Date will continue to vest in accordance with their established
vesting schedules (including as provided in the Prior Agreement), subject to
acceleration and all other applicable provisions of this Agreement.


(e)    If, during the Original Employment Term, there occurs a “Going Private
Transaction” (as defined below), then immediately prior to the consummation of
such Going Private Transaction, (i) all of your then outstanding unvested stock
options will vest, and all such options and all of your outstanding stock
options that have previously vested will remain exercisable for the period
provided in accordance with the provisions of grant, but not beyond their normal
expiration date; provided, however, that you shall be permitted to exercise all
outstanding stock options (including those which vest pursuant to this clause
(i)) contingent upon and immediately prior to consummation of the Going Private
Transaction so that you are afforded the same treatment as other holders of
Class B Common Stock; and (ii) all of your then unvested and outstanding
restricted stock and/or restricted stock units and any other type of equity
awards that are then unvested and outstanding shall vest (with an assumption
that the performance goal(s) were achieved at target level, if and to the extent
applicable) and, subject to any prior deferral election, be settled within ten
(10) business days after such date; provided, however, that with respect to such
restricted stock, restricted stock units and any other type of equity awards,
you will be afforded the same treatment as other holders of Class B Common Stock
with respect to participation in the specific Going Private Transaction;
provided, further, that in the case of clause (ii) above, settlement of such
restricted stock, restricted stock units and any other type of equity awards
shall be subject to paragraph 10(d)(v), as applicable.


Additionally, you will receive a grant of shares of Class B Common Stock earned
as the Performance Award (if any) pursuant to (and at the time provided in)
Schedule A, subject to paragraphs 10(d)(iv) and 10(d)(v), as applicable.


For purposes of this Agreement (including Schedule A attached hereto), the term
“Going Private Transaction” means any transaction or event which results in
Employer ceasing to be a “Publicly Traded Company” (i.e., a company that has a
class of equity securities registered under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) for any reason, including, without limitation,
as a result of a merger, consolidation or similar transaction; provided,
however, that a Going Private Transaction shall not include a reorganization or
similar transaction of Employer or any of its subsidiaries if, immediately
following such transaction, all or substantially all the beneficial owners of
Employer’s stock having general voting power immediately prior to such
transaction directly or indirectly own more than fifty percent (50%) of the
general voting power of the entity resulting from such transaction (the
“Combined Company”) in substantially the same proportions as their beneficial
ownership of such Employer stock

14





--------------------------------------------------------------------------------

 

immediately prior to the transaction (excluding any general voting power of the
Combined Company that such beneficial owners directly or indirectly received as
a result of their beneficial ownership of the other entity involved in the
transaction).


(f)    (i)    During and after the Employment Term, you shall have the choice to
satisfy any applicable withholding taxes related to equity-based awards by any
one or a combination of the following:


(a)
withholding from your wages or other cash compensation payable to you by
Employer (except to the extent any such wages or other cash compensation
constitutes deferred compensation within the meaning of Section 409A of the
Code);



(b)
withholding in shares of Class B Common Stock to be issued upon vesting and
settlement of any RSUs;



(c)
withholding from the proceeds of the sale of shares of Class B Common Stock
acquired upon exercise of stock options; and/or



(d)
withholding in shares to be issued upon exercise of stock options. 



You agree to pay to Employer any amounts that Employer may be required to
withhold or account for that cannot be satisfied by the means previously
described.  Employer may refuse to issue or deliver shares of Class B Common
Stock or the proceeds of the sale of such shares if you fail to comply with your
obligations as set forth in the preceding sentence.


(ii)
Notwithstanding paragraph 4(f)(i) and to the extent applicable, following a
Going Private Transaction, unless you otherwise specifically direct Employer in
writing, any stock option exercise will be processed as a “cashless exercise”
such that the net proceeds payable to you reflect a deduction for the payment of
the aggregate purchase and all applicable tax withholdings.

5.     Benefits.


(a)     During the Employment Term, you shall be entitled to participate in such
life and medical insurance, pension and other employee benefit plans as the
Company may have or establish from time to time and in which other Company
executives with corporate-wide responsibilities are eligible to participate. The
foregoing, however, shall not be construed to require Employer or any of its
subsidiaries to establish any such plans or to prevent the modification or
termination of such plans once established, and no such action or failure
thereof shall affect this Agreement; provided

15





--------------------------------------------------------------------------------

 

that no such modification or termination shall be applicable to you unless also
equally applicable to all other Company executives with corporate-wide
responsibilities. All benefits you may be entitled to as an employee of Employer
shall be based upon your Salary and not upon any bonus compensation due, payable
or paid to you hereunder, except where the benefit plan expressly provides
otherwise. You shall be entitled to four (4) weeks paid vacation during each
calendar year during the Employment Term.


(b)     Employer shall provide you with life insurance during the Employment
Term at Employer’s cost, at no less than the same level of coverage that was in
effect immediately prior to the Start Date and on terms and conditions under
which the life insurance is provided that are no less favorable to you than
those in effect immediately prior to the Start Date. You (or your assignee, as
applicable) shall designate the beneficiary or beneficiaries of such life
insurance and you shall have the right to assign the policy for such life
insurance to your spouse and/or issue or to a trust or trusts primarily for the
benefit of your spouse or issue.


(c)    The limitation on eligible compensation taken into account for purposes
of calculating your plan benefit under the CBS Retirement Excess Pension Plan
(or any other non-qualified supplemental retirement plan in which you actively
participate now or in the future) (each, a “SERP”) shall be deemed to be an
amount equal to your Salary; provided, however, that if any such SERP is frozen
as to future benefit accruals after your Start Date, you shall be treated as
continuing to accrue benefits as set forth in this paragraph 5(c) under such
SERP through the end of the Employment Term.


6.     Business Expenses, Perquisites.


(a)     During the Employment Term, you shall be reimbursed for such reasonable
travel and other expenses incurred in the performance of your duties hereunder
on a basis no less favorable than that provided by Employer to its senior
executives other than Employer’s Executive Chairman and Founder, but in any
event on a basis consistent with that provided to you, or agreed to be provided
to you, immediately prior to the date of this Agreement.


(b)     Employer shall pay all fees and expenses of your counsel and other fees
and expenses which you may incur in an effort to establish entitlement to
compensation or other benefits under this Agreement in accordance with paragraph
20. During the Employment Term, you shall be entitled to the use of a private
plane in accordance with Employer policy on a basis no less favorable than that
provided by Employer to any of its senior executives at your level or below
(accompanied by your spouse, at your option and, unless your spouse’s presence
is required by the Company, at your cost) but in any event no less favorable to
you than had previously been provided to you immediately prior to the date of
this Agreement. During the Employment Term, you also shall be entitled to other
perquisites (i.e., excluding the foregoing benefits), including provision for
insurance of a car (the “Perquisites”), in accordance with Employer policy on a
basis no less favorable than that provided by Employer to any of its senior
executives other than Employer’s Executive Chairman and Founder.

16





--------------------------------------------------------------------------------

 

(c)    Given the expected depreciation and the associated cost of removal of the
work area constructed and equipment installed in your home pursuant to paragraph
6(d) of that certain Employment Agreement by and between you and Employer, dated
February 23, 2010, you shall be entitled to keep any such work area and
equipment, as updated from time to time, following the end of the Employment
Term.
7.     Competitive Assessment. Notwithstanding the foregoing paragraphs 3
through 6, if, in connection with the annual review of your Salary and Target
Bonus, it is determined that your annualized target compensation package
(consisting of Salary, Target Bonus and target long-term incentives, without
regard to any deferrals) is, in the aggregate, less than that of other chief
executive officer(s) of comparably-sized diversified media and entertainment
companies (to be determined by the Compensation Committee with input from its
independent compensation consultant), the Compensation Committee will consider
an increase to your annual target compensation package, taking into account the
financial and stock performance of Employer relative to other diversified media
and entertainment peer companies and, in particular, to the comparably-sized
diversified media and entertainment companies that have chief executive officers
whose annualized target compensation exceeds yours.


8.    Exclusive Employment, Etc.


(a)     Non-Competition. You agree that your employment hereunder is on an
exclusive basis, and that during the period (the “Non-Compete Period”) beginning
on the Start Date and ending on the first anniversary of the end of the
Employment Term (provided, however, that if you remain employed and are being
paid on Company’s payroll through the end of the Original Employment Term, the
Non-Compete Period will end on the last day of the Original Employment Term),
other than as permitted by paragraph 2(c), you will not engage in any other
business activity which is in conflict with your duties and obligations
(including your commitment of time) hereunder. You agree that during the
Non-Compete Period you shall not, directly or indirectly, engage in or
participate as an owner, partner, holder or beneficiary of stock, stock options
or other equity interest, officer, employee, director, manager, partner or agent
of, or consultant for, any company or business competing with the Company;
provided, however, that nothing herein shall prevent you from participating in
any investment activities specifically allowed under paragraph 2(c) and from
investing as less than a one (1%) percent stockholder in the securities of any
company listed on a national securities exchange or quoted on an automated
quotation system.
(b)     No Solicitation of Employees. You agree that during the Employment Term
and for the period provided below after the termination of your employment for
any reason, you will not employ any Restricted Employee (as defined below), or
in any way induce or attempt to induce any Restricted Employee to leave the
employment of Employer or any of its affiliates. You agree that you will not
take the actions described in the preceding sentence (i) with respect to any
Restricted Employee at the level of Vice President or above for one (1) year
after the termination of your employment for any reason, and (ii) with respect
to any Restricted Employee at the level of director for six (6) months after the
termination of your employment for any reason.

17





--------------------------------------------------------------------------------

 

“Restricted Employee” refers to any person employed by Employer or any of its
subsidiaries or their respective predecessors or previously employed by Employer
or any of its subsidiaries or their respective predecessors (unless at such time
such person has not been employed by Employer and/or any of its subsidiaries or
their respective predecessors for at least six (6) months).


(c)     Confidential Information. You agree that, during the Employment Term or
at any time thereafter, you will not use for your own purposes, or disclose to
or for the benefit of any third party, any trade secret, proprietary or
non-public information relating to the Company (“Confidential Information”)
(except as may be required by law but only after prior notice to Employer (to
the extent not prohibited by law) or in the performance of your duties hereunder
consistent with the Company’s policies) and you will comply with any and all
confidentiality obligations of the Company to a third party which you know or
should know about, whether under agreement or otherwise. Confidential
Information shall include, without limitation, trade secrets; inventions
(whether or not patentable); technology and business processes; business,
product or marketing plans; sales and other forecasts; financial information;
client lists or other intellectual property; information relating to
compensation and benefits; public information that becomes proprietary as a
result of Employer’s compilation of that information for use in its business;
documents (including any electronic record, videotapes or audiotapes); and oral
communications incorporating Confidential Information. Notwithstanding the
foregoing, Confidential Information shall be deemed not to include information
which (i) is or becomes generally available to the public other than as a result
of a disclosure by you in violation of this Agreement or by any other person who
directly or indirectly receives such information from you or at your direction
in violation of this Agreement, or (ii) is or becomes available to you on a
non-confidential basis from a source which is entitled to disclose it to you.


(d)     Employer Ownership. The results and proceeds of your services to the
Company, whether or not created during the Employment Term, including, without
limitation, any works of authorship resulting from your services and any works
in progress resulting from such services, shall be works-made-for-hire and
Employer shall be deemed the sole owner throughout the universe of any and all
rights of every nature in such works, with the right to use, license or dispose
of the works in perpetuity in any manner Employer determines in its sole
discretion without any further payment to you, whether such rights and means of
use are now known or hereafter defined or discovered. If, for any reason, any of
the results and proceeds of your services to the Company are not legally deemed
a work-made-for-hire and/or there are any rights in such results and proceeds
which do not accrue to Employer under this paragraph 8(d), then you hereby
irrevocably assign any and all of your right, title and interest thereto,
including, without limitation, any and all copyrights, patents, trade secrets,
trademarks and/or other rights of every nature in the work, and Employer shall
have the sole right to use, license or dispose of the work in perpetuity
throughout the universe in any manner Employer determines in its sole discretion
without any further payment to you, whether such rights and means of use are now
known or hereafter defined or discovered. Upon request by Employer, whether or
not during the Employment Term, you shall do any and all things (at Employer’s
expense) which Employer may reasonably deem useful or desirable to

18





--------------------------------------------------------------------------------

 

establish or document Employer’s rights in the results and proceeds of your
services to the Company, including, without limitation, the execution of
appropriate copyright, trademark and/or patent applications, assignments or
similar documents. You hereby irrevocably designate the General Counsel,
Secretary or any Assistant Secretary of Employer as your attorney-in-fact with
the power to take such action and execute such documents on your behalf. To the
extent you have any rights in such results and proceeds that cannot be assigned
as described above, you unconditionally and irrevocably waive the enforcement of
such rights. This paragraph 8(d) is subject to, and does not limit, restrict, or
constitute any waiver by Employer of any rights of ownership to which Employer
may be entitled by operation of law by virtue of Employer or any of its
affiliates or predecessors being your employer.


(e)    Litigation. You agree that during the Employment Term and for a one-year
period thereafter and, if longer, during the pendency of any litigation or other
proceeding, (i) you shall not communicate with anyone (other than your attorneys
and tax advisors and except to the extent required by law or necessary in the
performance of your duties hereunder) with respect to the facts or subject
matter of any pending or potential litigation, or regulatory or administrative
proceeding involving Employer or any of its affiliates or predecessors, other
than any litigation or other proceeding in which you are a party-in-opposition,
without giving prior notice to Employer or Employer’s counsel, and (ii) in the
event that any other party attempts to obtain information or documents from you
with respect to matters possibly related to such litigation or other proceeding,
you shall promptly so notify Employer’s counsel unless you are prohibited from
doing so under applicable law. You agree to cooperate, in a reasonable and
appropriate manner, with Employer and its attorneys, both during and after the
termination of your employment or services, in connection with any litigation or
other proceeding arising out of or relating to matters in which you were
involved prior to the termination of your employment or services to the extent
Employer pays all reasonable expenses you incur in connection with such
cooperation (including, without limitation, the fees and expenses of your
counsel) and to the extent such cooperation does not unreasonably interfere with
your personal or professional schedule.


(f)     No Right to Write Books, Articles, Etc. During the Employment Term and
for two (2) years thereafter but not beyond the end of the Original Employment
Term, except in the course of the performance of your duties and
responsibilities or otherwise as authorized by the Board, you shall not prepare
(other than personal notes and/or a diary) or assist any person or entity in the
preparation of any books, articles, radio broadcasts, electronic communications,
television or motion picture productions or other creations, concerning Employer
or any of its affiliates or predecessors or any of their officers, directors,
agents, employees, suppliers or customers.


(g)     Return of Property. All documents, data, recordings, or other property,
whether tangible or intangible, including all information stored in electronic
form, obtained or prepared by or for you and utilized by you in the course of
your employment with Employer shall remain the exclusive property of Employer
and shall remain in Employer’s exclusive possession at the conclusion of your
Employment Term. In the event of the termination of your employment or services
for any reason, Employer

19





--------------------------------------------------------------------------------

 

reserves the right, to the extent permitted by law and in addition to any other
remedy Employer may have, to deduct from any monies otherwise payable to you the
following: (i) all undisputed amounts you may owe, pursuant to a legally
enforceable agreement, to Employer or any of its affiliates or predecessors at
the time of or subsequent to the termination of your employment or services with
Employer (including amounts described in paragraph 4(f)); and (ii) the value of
Employer property which you are required to return and which you retain in your
possession after the termination of your employment or services with Employer
following Employer’s written request for same and your failure to return same.
In the event that the law of any state or other jurisdiction requires the
consent of any employee for such deductions, this Agreement shall serve as such
consent. Notwithstanding anything in this paragraph 8(g) to the contrary,
Employer will not exercise such right to deduct from any monies otherwise
payable to you to the extent such offset would result in a violation of Section
409A.


(h)     Non-Disparagement. You and, to the extent set forth in the next
sentence, Employer agree that each party shall not, during the Employment Term
and for one (1) year thereafter, criticize, ridicule or make any statement which
disparages or is derogatory of the other party in any non-public communication
with any customer, client or member of the investment community or media or in
any public communication. Employer’s obligations under the preceding sentence
shall be limited to communications by its senior corporate executives having the
rank of Senior Vice President or above (“Specified Executives”), and it is
agreed and understood that any such communication by any Specified Executive (or
by any executive at the behest of a Specified Executive) shall be deemed to be a
breach of this paragraph 8(h) by Employer. Notwithstanding the foregoing,
neither you nor Employer shall be prohibited from making statements in response
to statements by the other party (or in your case, with respect to any Specified
Executives) that criticize or ridicule or are disparaging or derogatory,
provided that the responsive statements do not criticize or ridicule and are not
disparaging or derogatory.


(i)     Injunctive Relief, Etc. Employer has entered into this Agreement in
order to obtain the benefit of your unique skills, talent and experience. You
acknowledge and agree that any violation of paragraphs 8(a) through 8(h) will
result in irreparable damage to Employer, and, accordingly, Employer may obtain
injunctive and other equitable relief for any breach or threatened breach of
such paragraphs, in addition to any other remedies available to Employer. You
and Employer agree that the restrictions and remedies contained in paragraphs
8(a) through 8(h) are reasonable and that it is your intention and the intention
of Employer that such restrictions and remedies shall be enforceable to the
fullest extent permissible by law. If it is found by a court of competent
jurisdiction that any such restriction or remedy is unenforceable but would be
enforceable if some part thereof were deleted or the period or area of
application reduced, then such restriction or remedy shall apply with such
modification as shall be necessary to make it enforceable.


(j)     Survival. Your obligations under paragraphs 8(a) through 8(h) and
Employer’s obligations under paragraph 8(h) shall remain in full force and
effect for the entire period provided therein (and only for such period,
subject, however, to the provisions of paragraph 12(j)), notwithstanding the
termination of your employment

20





--------------------------------------------------------------------------------

 

pursuant to paragraph 10 hereof or otherwise, or the expiration of the Original
Employment Term. Notwithstanding anything herein to the contrary, this paragraph
8 shall not preclude you from communicating with the Staff of the U.S.
Securities and Exchange Commission in connection with an action taken under Rule
21F under the Exchange Act.


9.     Incapacity. In the event that you have become totally medically disabled
and you will not be able to substantially perform your duties for at least six
(6) consecutive months or a total of 180 days during any 270 day period, the
Board, at any time after such disability has continued for 60 consecutive days,
may determine, provided such determination is made while the disability is still
in effect, that Employer requires such duties and responsibilities be performed
by another executive. In the event that you become “disabled” within the meaning
of such term under Employer’s Short-Term Disability (STD) and its Long-Term
Disability (LTD) program, you will first receive benefits under the STD program
for the first 26 weeks of absence in accordance with such program, which will be
equal to your Salary, and the amount of such benefits will offset any Salary
that otherwise would be paid to you pursuant to this Agreement. Thereafter, you
will be eligible to receive benefits under the LTD program in accordance with
its terms. For purposes of this Agreement, you will be considered to have
experienced a termination of employment with Employer as of the date you first
become eligible to receive benefits under the LTD program, or, if you do not
become eligible to receive benefits under the LTD program, on the date following
the sixth consecutive month in which you have not been able to substantially
perform your duties hereunder (“Disability Termination Date”), and until that
time you shall be treated for all purposes of this Agreement as an active
employee of Employer. Upon your Disability Termination Date, your benefits will
be the following in accordance with the payment provisions set forth in
paragraph 10(d)(iii) and subject to the provisions of paragraph 10(d)(v):


(i)
Employer will pay your Accrued Compensation and Benefits (as defined below in
paragraph 10(d)(ii));



(ii)
Employer will pay you a prorated Bonus for the year of your termination of
employment based on your Target Bonus and the number of calendar days of such
year elapsed through the date of your termination of employment;



(iii)
all of your outstanding unvested Employer stock options will vest, and all such
options and all of your outstanding options that have previously vested will
remain exercisable for the greater of three years and the period provided for
under the terms of the applicable award agreement, but in no event beyond their
normal expiration date;



(iv)
all of your unvested and outstanding restricted stock and/or restricted stock
units and any other type of equity awards that are then unvested and
outstanding, in each case, as of the Disability Termination Date shall vest and,
subject to any prior deferral


21





--------------------------------------------------------------------------------

 

election, be settled within ten (10) business days after your Disability
Termination Date; provided, that to the extent any such unvested and outstanding
equity awards remain subject to performance-based vesting conditions on your
Disability Termination Date, such equity awards shall immediately vest (with an
assumption that the performance goal(s) were achieved at target level, if and to
the extent applicable) and, subject to any prior deferral election, be settled
within ten (10) business days thereafter;


(v)
You will receive a grant of shares of Class B Common Stock earned as the
Performance Award (if any) pursuant to (and at the time provided in) Schedule A,
subject to paragraph 10(d)(v); and



(vi)
Employer will continue to provide you with life insurance coverage as set forth
in paragraph 5(b), at the same level of coverage that was in effect immediately
prior to the Disability Termination Date and on terms and conditions under which
the life insurance is provided that are no less favorable to you than those in
effect immediately prior to the Disability Termination Date, until the end of
the Original Employment Term or, if earlier, the date on which you become
eligible for at least as much insurance coverage as the coverage that was in
effect at the time of your termination, from a third party employer at such
employer’s expense; provided, however, that Employer may decrease the amount of
premiums it pays towards life insurance coverage it provides you so long as the
amount of such coverage that it continues to provide, combined with the amount
of such coverage provided to you from a third party employer at such employer’s
expense, aggregates at least the amount of coverage that was in effect for you
on the Disability Termination Date as a result of Employer’s obligations as set
forth in paragraph 5(b).



10.     Termination. For purposes of paragraphs 3(a), 9, 10 and 12, no payment
that would otherwise be made and no benefit that would otherwise be provided
upon a termination of employment will be made or provided unless and until such
termination of employment is also a Separation from Service. A “Separation from
Service” shall be deemed to have occurred on the date on which the level of bona
fide services reasonably anticipated to be performed by you is 45% or less of
the average level of bona fide services performed by you during the immediately
preceding 36-month period.


(a)     Termination for Cause. Employer may, at its option, terminate your
employment for Cause (as defined below). For purposes of this Agreement,
termination of your employment for “Cause” shall mean termination of your
employment due to any of the following:





22





--------------------------------------------------------------------------------

 

(i)
your engaging or participating in intentional acts of material fraud against the
Company;



(ii)
your willful misfeasance having a material adverse effect on the Company (except
in the event of your incapacity as set forth in paragraph 9);



(iii)
your conviction of a felony;



(iv)
your willful unauthorized disclosure of trade secret or other confidential
material information of the Company having a material adverse effect on the
Company;



(v)
your terminating your employment without Good Reason (as defined below) other
than for death or incapacity pursuant to paragraph 9 (it being understood that
your terminating your employment during the Original Employment Term without
Good Reason prior to the end of the Original Employment Term shall constitute
Cause);



(vi)
your willful and material violation of any policy of the Company that is
generally applicable to all employees or all officers of the Company (including,
but not limited to, policies concerning insider trading or sexual harassment,
Supplemental Code of Ethics for Senior Financial Officers, and Employer’s
Business Conduct Statement), provided that such violation has a material adverse
effect on the Company;



(vii)
your willful failure to cooperate fully with a bona fide Company internal
investigation or an investigation of the Company by regulatory or law
enforcement authorities whether or not related to your employment with the
Company (an “Investigation”), after being instructed by the Board to cooperate
or your willful destruction of or knowing and intentional failure to preserve
documents or other material known by you to be relevant to any Investigation; or



(viii)
your willful and material breach of any of your material obligations hereunder.



For purposes of the foregoing definition, an act or omission shall be considered
“willful” if done, or omitted to be done, by you with knowledge and intent.
Anything herein to the contrary notwithstanding, the Board will give you written
notice, not more than thirty (30) calendar days after the occurrence of the
event constituting Cause comes to the attention of another “executive officer”
of Employer (as defined by the rules and regulations of the Securities Exchange
Commission for purposes of the Exchange Act), prior to terminating this
Agreement for the cause set forth in clauses (i), (ii), (iv), (vi),

23





--------------------------------------------------------------------------------

 

(vii) and (viii) above. Such notice shall set forth the nature of any alleged
misfeasance in reasonable detail and the conduct required to cure such
misfeasance. Except for a breach which cannot by its nature be cured, you shall
have thirty (30) calendar days from your receipt of such notice within which to
cure and within which period Employer cannot terminate this Agreement for the
stated reasons, and, if so cured, after which period Employer cannot terminate
your employment under this Agreement for the stated reasons. For purposes of
this Agreement, no such purported termination of your employment for Cause set
forth in clauses (i), (ii), (iv), (vi), (vii) and (viii) above shall be
effective without such notice.


(b)     Good Reason Termination. You may terminate your employment hereunder for
“Good Reason” at any time during the Original Employment Term upon written
notice to Employer not more than thirty (30) calendar days after you become
aware of the occurrence of the event constituting Good Reason; provided,
however, that in the case of an event described in clause (ix) below, such
written notice shall be provided not earlier than ninety (90) days following the
occurrence of such event. Such notice shall state an effective date no earlier
than thirty (30) calendar days after the date it is given. Employer shall have
thirty (30) calendar days from the giving of such notice within which to cure
and within which period you cannot terminate your employment under this
Agreement for the stated reasons and, if so cured, after which you cannot
terminate your employment under this Agreement for the stated reasons; provided,
however, that this sentence shall not apply with respect to events which by
their nature cannot be cured (it being understood that the occurrence of an
event described in paragraph 10(b)(i), 10(b)(ii), 10(b)(iv)(D), 10(b)(ix) or
10(b)(xi) shall be considered an event of the type which by its nature cannot be
cured). “Good Reason” shall mean, without your prior written consent, other than
in connection with the termination of your employment for Cause (as defined
above) or incapacity (as set forth in paragraph 9) or as a result of your death:


(i)
your removal from or any failure to re-elect you as President and Chief
Executive Officer or any higher office or title attained of Employer;



(ii)
your removal from or failure to be elected or reelected to the Board at any
annual meeting of shareholders of the Company at which your term as director is
scheduled to expire;



(iii)
the assignment to you by Employer of duties inconsistent with the usual and
customary duties associated with a chief executive officer of a Publicly Traded
Company comparable to Employer;



(iv)
the diminution or withdrawal of a meaningful portion of your positions, titles,
offices, reporting relationships, authorities, duties or responsibilities as set
forth in paragraph 2, which, for avoidance of doubt, shall specifically include:
(A) any arrangement involving the sharing of your positions, titles, offices,
reporting relationships, authorities, duties or responsibilities; (B) any
removal of positions,


24





--------------------------------------------------------------------------------

 

titles, offices, reporting relationships, authorities, duties or
responsibilities which are customarily given to the chief executive officer of a
Publicly Traded Company comparable to Employer; (C) Employer becoming a publicly
traded subsidiary of a Publicly Traded Company, unless you are made President
and Chief Executive Officer and senior-most executive officer of the ultimate
publicly traded parent company; or (D) Employer ceasing to be a Publicly Traded
Company by reason of the consummation of a Going Private Transaction, unless
such cessation occurs pursuant to or as a result of a transaction or
transactions that you have recommended or approved;


(v)
(A) a reduction in your Salary, Target Bonus or your other compensation levels,
in each case as the same may be increased from time to time during the
Employment Term; (B) the Compensation Committee’s establishing Company-Wide
Performance Goal(s) that fail to satisfy the Incentive Goal Parameters (as
defined in paragraph 3(b)(ii)); (C) the Compensation Committee’s establishing
PRSU Performance Goal(s) that fail to satisfy the PRSU Goal Parameters (as
defined in paragraph 4(b)(iii)(c)); or (D) payment of a Bonus that is less than
the Company-Wide Performance Bonus determined in accordance with the formula set
forth in paragraph 3(b)(iii) above;



(vi)
Employer’s requiring you to be based anywhere other than the New York or Los
Angeles metropolitan area, except for required travel on the Company’s business;



(vii)
(A) the appointment of a non-Executive Chairman other than Sumner M. Redstone or
yourself, or (B) the appointment of an Executive Chairman other than Sumner M.
Redstone or yourself; provided, that in the case of either clause (A) or (B),
Employer’s sole and exclusive cure shall be the removal of the non-Executive
Chairman or Executive Chairman, as applicable, within the prescribed 30-day cure
period;



(viii)
the failure by the Board to elect a Chairman within thirty (30) days following
the date on which Sumner M. Redstone ceases to hold the office of Executive
Chairman and Founder of Employer or within thirty (30) days following a
subsequent vacancy of the Chairman position (it being understood that the
Board’s election of a Chairman within such 30-day period in no way constitutes a
waiver of either party’s rights or obligations under clause (vii)(A) or (B) of
this paragraph 10(b));



(ix)
the date on which a majority of the directors of the Board ceases to consist of
(A) those individuals who, immediately prior to the Start


25





--------------------------------------------------------------------------------

 

Date, constitute the independent directors of the Board (the “Original
Independent Directors”) and (B) any successor to an Original Independent
Director (or a Qualified Replacement Director (as defined below)) who is elected
or appointed to the Board, either pursuant to a unanimous vote of the remaining
Original Independent Directors or by action of the shareholders of the Employer
pursuant to a unanimous recommendation by the remaining Original Independent
Directors, as a result of the death or voluntary retirement or resignation of
such Original Independent Director (or such Qualified Replacement Director),
including a voluntary determination by such Original Independent Director (or
such Qualified Replacement Director) not to stand for re-election to the Board
(a “Qualified Replacement Director”); provided, that any other Qualified
Replacement Directors will be considered remaining Original Independent
Directors for purposes of determining whether such successor director is a
Qualified Replacement Director;


(x)
the date on which a majority of the members of the Compensation Committee or a
majority of the members of the Nominating and Governance Committee of the Board
ceases to consist of Original Independent Directors and Qualified Replacement
Directors;



(xi)
the date on which any “person” or “group” (within the meaning of Section 13(d)
of the Exchange Act and the rules and regulations promulgated thereunder), other
than Employer’s senior management team as a group, directly or indirectly
acquires or then beneficially owns (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act) stock representing more than twenty percent (20%) of the
general voting power of Employer at a time when neither (A) the person who was
the ultimate beneficial owner (within the meaning of Rule 13d-3(a)(1) under the
Exchange Act) (the “Ultimate Voting Beneficial Owner”) on January 1, 2011 of a
majority of the general voting power of Employer is the Ultimate Voting
Beneficial Owner of a majority thereof, nor (B) the trust that, on January 1,
2011, was the holder, directly or indirectly, of stock representing a majority
of the general voting power of Employer (or a successor trust with respect to
which the Ultimate Voting Beneficial Owner on January 1, 2011 had, as of the
date such successor trust was established, the sole ability to vote stock
representing, directly or indirectly, a majority of the general voting power of
Employer) holds stock representing a majority of the general voting power of
Employer; provided, however, that you shall provide written notice to the Chair
of the Compensation Committee prior to the date you provide written notice of
termination pursuant to this paragraph 10(b)(xi) and offer and be available no
later than ten (10) days


26





--------------------------------------------------------------------------------

 

after such notice to meet and discuss such acquisition or then beneficial
ownership with the Chair and the Original Independent Directors and Qualified
Replacement Directors and, following such discussions, you shall only be
entitled to terminate your employment for Good Reason under this paragraph
10(b)(xi) if you conclude and a majority of the Original Independent Directors
and Qualified Replacement Directors concur in writing that the occurrence of
such acquisition or then beneficial ownership has adversely affected your
ability to perform your President and Chief Executive Officer duties effectively
such that your ability to contribute to the further creation of shareholder
value is inhibited;


(xii)
the date on which a person is appointed or elected to, or nominated for
appointment or election to, the Board who is: (A) a then current or former Chief
Executive Officer of a competitor media company (or other officer of a
competitor media company with a title that is substantially equivalent to or
higher ranking than Chief Executive Officer), other than any person who is
serving on the Board on the Start Date; or (B) a trustee of a trust that, on
such date, directly or indirectly, holds stock representing more than fifty
percent (50%) of the general voting power of Employer if such trustee’s service
on the Board would cause the number of trustees of the trust serving on the
Board to exceed the number of individuals who (x) were trustees of the trust
that, on January 1, 2011, held, directly or indirectly, stock representing a
majority of the general voting power of Employer and (y) served on the Board as
of the Start Date; or



(xiii)
any other material breach by Employer of its material obligations hereunder,
including, but not limited to, a breach of paragraph 2 (it being understood that
a breach by Employer of any of its obligations contained in paragraph 2 shall
constitute a material breach of a material obligation).



(c)     Termination without Cause. Employer may terminate your employment
without Cause at any time during the Original Employment Term by written notice
to you.


(d)     Termination Payments, Etc.


(i)
Termination for Cause. In the event that Employer terminates your employment for
Cause, Employer shall promptly pay and provide you with Limited Accrued
Compensation and Benefits. For purposes of this Agreement, “Limited Accrued
Compensation and Benefits” shall consist of: (w) reimbursement of any unpaid
business expenses to which you are entitled to reimbursement pursuant to
paragraph 6(a) that were incurred prior to the effective


27





--------------------------------------------------------------------------------

 

date of your termination (the “Termination Date”); (x) your Salary through the
Termination Date (as such date is determined in accordance with paragraph 10(a)
or 10(b), as applicable); (y) any Bonus with respect to any completed calendar
year that is determined by the Compensation Committee for you for each calendar
year in which you were employed but has not yet been paid; and (z) all other
vested compensation and benefits to which you are entitled as of the Termination
Date under the terms and conditions applicable to such compensation and
benefits, including vested stock options, restricted shares, restricted stock
units, the Deferred Salary (if any, as defined in paragraph 3(a) of your
employment agreement dated as of October 15, 2007 and as amended thereafter) and
Deferred Compensation. The portion of each of your Limited Accrued Compensation
and Benefits scheduled to be paid in cash upon your termination of employment
shall be paid in a lump sum within 30 days after the Termination Date.


(ii)
Termination without Cause or Resignation with Good Reason. In the event that
Employer terminates your employment without Cause, or if you resign your
employment for Good Reason, you shall be entitled to receive the following:



(a)
Employer will pay and provide your Limited Accrued Compensation and Benefits,
plus any unpaid amounts to which you are entitled to reimbursement pursuant to
paragraph 6(b) that were incurred prior to your Termination Date (together, the
“Accrued Compensation and Benefits”);



(b)
Employer will pay you a Bonus for the calendar year in which you terminate
employment, such Bonus to be determined based on actual performance pursuant to
the performance goal(s) described in paragraph 3(b)(i) hereof, and then prorated
based on the number of calendar days of such year elapsed through the date of
your termination of employment (the “Pro-Rata Bonus”);



(c)
Employer will pay you a cash severance amount (the “Severance Payment”) equal to
three (3) times the sum of: (i) your Salary in effect at the time of termination
(or, if your Salary has been reduced in violation of this Agreement, your
highest Salary during the Employment Term); and (ii) the average of the annual
Bonuses payable to you (whether or not actually paid) with respect to the last
three completed calendar years prior to the Termination Date; provided, that for
purposes of determining the


28





--------------------------------------------------------------------------------

 

average annual Bonus under clause (ii), the term “Bonus” shall mean for each
applicable calendar year the total amount designated by the Compensation
Committee as your Bonus for such calendar year, whether paid in cash, stock,
stock options or stock awards or a combination thereof, and including any
portion awarded as a Creative Bonus;


(d)
All of your outstanding unvested Employer stock options will vest, and all such
options and all of your outstanding Employer stock options that have previously
vested will remain exercisable for the greater of the period provided in
accordance with the provisions of grant, or for three (3) years from the end of
Employment Term, but not beyond their normal expiration date;



(e)
All of your unvested and outstanding restricted stock and/or restricted stock
units and any other type of equity awards that are then unvested and
outstanding, in each case, as of the date on which the Employment Term ends
shall vest and, subject to any prior deferral election, be settled within ten
(10) business days after your Termination Date; provided, however, that in the
event and limited to the extent that compliance with the performance-based
compensation exception is required in order to ensure the deductibility of any
such award under Section 162(m) of the Code, such award shall vest if and to the
extent the Compensation Committee certifies that a level of the performance
goal(s) relating to such award has been met for the calendar year of
termination, and, to the extent applicable, shall, subject to any prior deferral
election, be settled within ten (10) business days thereafter, but in no event
later than March 15th of the calendar year after the calendar year in which the
award was granted; provided, further, that in the event and to the extent that
compliance with the performance-based compensation exception under Section
162(m) of the Code is not required in order to ensure the deductibility of any
such equity awards, such equity awards shall immediately vest (with an
assumption that the performance goal(s) were achieved at target level, if and to
the extent applicable) and, subject to any prior deferral election, be settled
within ten (10) business days thereafter;



(f)
You shall be provided, without charge to you, in either New York or Los Angeles
at your election, suitable and appropriate office facilities (at a location
within such city to


29





--------------------------------------------------------------------------------

 

be determined by Employer) and a personal secretary (who may be your choice of
one of your personal secretaries providing services to you during the Employment
Term, to be compensated at the same compensation and benefits cost to Employer
in effect immediately prior to your termination), until the conclusion of the
Original Employment Term, or earlier upon your death, provided that nothing in
this paragraph shall create any rights that are duplicative with any rights set
forth in any other paragraph of this Agreement;


(g)
Employer will continue to provide you with life insurance coverage as set forth
in paragraph 5(b), at the same level of coverage that was in effect immediately
prior to the Termination Date and on terms and conditions under which the life
insurance is provided that are no less favorable to you than those in effect
immediately prior to the Termination Date, until the end of the Original
Employment Term or, if earlier, the date on which you become eligible for at
least as much insurance coverage as the coverage that was in effect at the time
of your termination, from a third party employer at such employer’s expense;
provided, however, that Employer may decrease the amount of premiums it pays
towards life insurance coverage it provides you so long as the amount of such
coverage that it continues to provide, combined with the amount of such coverage
provided to you from a third party employer at such employer’s expense,
aggregates at least the amount of coverage that was in effect for you at the
time of your termination as a result of Employer’s obligations as set forth in
paragraph 5(b);



(h)
You and your eligible dependents shall be entitled to continued participation at
your sole cost, in all medical, dental and hospitalization benefit plans or
programs (the “Health and Welfare Benefits”) in which you and/or they were
participating on the date of the termination of your employment until the
earlier of (i) 36 months following termination of your employment and (ii) the
date, or dates, you receive equivalent coverage and benefits under the plans and
programs of a subsequent employer (the “Continuation Period”); but only to the
extent that you make a payment to Employer in an amount equal to the monthly
premium payments (both the employee and employer portion) required to maintain
such coverage for a similarly situated active employee (and such employee’s
dependents) of Employer on or before the first day of each


30





--------------------------------------------------------------------------------

 

calendar month commencing with the first calendar month following the
Termination Date and Employer shall reimburse you (on a tax-grossed up basis)
for the amount of such premiums, if any, in excess of any employee contributions
necessary to maintain such coverage for the Continuation Period; provided,
however, that, in the event Employer is unable to provide you with the Health
and Welfare Benefits during the Continuation Period under the terms of the
applicable Employer plan(s), Employer shall obtain comparable coverage for you
and your dependents at no additional cost to you (including on a tax-grossed up
basis, if applicable) during the Continuation Period. The period of continuation
coverage to which you are entitled under Section 4980B(f) of the Code shall run
concurrently with the Continuation Period;
(i)
For purposes of calculating your plan benefit under any SERP, you shall be
credited with additional age and service credit equal to the lesser of (i) three
(3) years or (ii) the period elapsed from the Termination Date to the end of the
Original Employment Term (the “SERP Credit”);



(j)
You will receive a cash payment calculated as the sum of each of the following,
as applicable:



(i)
Ten Million Dollars ($10,000,000), if your Termination Date occurs prior to the
2015 TRSU Grant Date;



(ii)
Ten Million Dollars ($10,000,000), if your Termination Date occurs prior to the
2016 PRSU Grant Date; and



(iii)
Fifteen Million Dollars ($15,000,000), if your Termination Date occurs prior to
the 2019 RSU Grant Date; provided, that if your employment terminates pursuant
to paragraph 10(b), the amount set forth in this clause (j)(iii) shall be
prorated based on the number of days which has elapsed during the 12-month
period beginning on the RSU Grant Date immediately preceding your Termination
Date (if your Termination Date occurs prior to the 2015 Grant Date, the last
Annual RSU Grant Date shall be deemed to be February 20, 2014);



(k)
If, following your termination of employment pursuant to paragraph 10(b) or
10(c), you do not notify Employer


31





--------------------------------------------------------------------------------

 

within thirty (30) days following your Termination Date that you wish to provide
Producer Services (as defined in and in accordance with paragraph 12(c)), you
will receive a payment equal to Ten Million Dollars ($10,000,000). Your receipt
of such payment constitutes a waiver of any claims, whether known or unknown,
that you may have against Employer related to a Production Agreement (as defined
in paragraph 12(c)); and


(l)
You will receive a grant of shares of Class B Common Stock earned as the
Performance Award (if any) pursuant to (and at the time provided in) Schedule A,
subject to paragraphs 10(d)(iv) and 10(d)(v).

 
(iii)
Timing of Payments and Settlement. Subject to paragraphs 10(d)(iv) and (v), (A)
the portion of each of your Accrued Compensation and Benefits scheduled to be
paid in cash upon your termination of employment shall be paid in a lump sum
within 30 days after the Termination Date; (B) payment of the Pro-Rata Bonus
will be made in accordance with paragraph 3(b)(vi) hereof; (C) payment of the
cash amount described in paragraph 10(d)(ii)(j) shall be made in a lump sum
within 30 days after the Termination Date, and payment of the cash amount
described in paragraph 10(d)(ii)(k) (if any) shall be made in a lump sum within
60 days after the Termination Date; (D) all outstanding and unvested stock
options, restricted stock and/or restricted stock units shall be treated as
described in paragraphs 10(d)(ii)(d) and (e); and (E) any incremental plan
benefits resulting from Employer’s application of the SERP Credit will be paid
at the same time and in the same form as your plan benefits are scheduled to be
paid under the terms of the SERP.



Subject to paragraphs 10(d)(iv) and (v), 50% of the Severance Payment shall be
paid in a lump sum within 30 days after the Termination Date, and the remaining
50% of the Severance Payment will be paid in equal installments in accordance
with the Company’s regular payroll practices over a period of 36 months,
beginning with the first payroll period following the Termination Date.


Notwithstanding the foregoing, to the extent that any payments and benefits set
forth in paragraph 10(d)(ii) constitute “deferred compensation” (within the
meaning of Section 409A (or any successor provisions) of the Code and the rules
and regulations promulgated thereunder (“Section 409A”)), then for purposes of
this paragraph 10(d)(iii), the references to “Termination Date” in the preceding
two sentences shall be deemed to refer to the first

32





--------------------------------------------------------------------------------

 

business day following the expiration of the 60-day period described in
paragraph 10(d)(iv)(b) below.


Anything in this Agreement to the contrary notwithstanding, your entitlement to
any portion of the Severance Payment that has not yet been paid and your right
to receive future payments and benefits (including payments under paragraph 12,
office and secretarial services) will cease if you materially breach any of the
provisions set forth in paragraph 8(a), 8(b), 8(c) (but only with respect to a
material breach involving strategic business or financial information) or 8(h)
and after notice by Employer of such breach you fail to cure such breach within
thirty (30) days following your receipt of such notice, assuming such breach is
capable of cure. In the case of your material breach of any of the other
provisions of paragraph 8, then in addition to any other rights or remedies
Employer has under this Agreement or otherwise, nothing in this Agreement shall
prevent Employer from seeking monetary damages and/or equitable relief in court.
You may request from Employer at any time its view on whether a proposed
activity or investment by you will breach the Non-Compete Covenant described in
paragraph 8(a) and/or the Non-Solicit Covenant described in paragraph 8(b) by
giving Employer written notice of the details of such activity or investment,
and Employer will respond to your inquiry within ten (10) business days of its
receipt of such notice. Employer’s view as conveyed to you that the proposed
activity or investment will not breach the applicable provisions of paragraph
8(a) and/or 8(b) shall be binding on it to the extent that the activity or
investment does not exceed what was described in the notice. Your giving notice
shall not be deemed an admission by you that the proposed activity or investment
would violate the applicable provisions of paragraph 8(a) and/or 8(b).
Employer’s failure to respond with its view within ten (10) business days of its
receipt of notice shall not constitute or be construed as an acknowledgment by
Employer that the proposed activity or investment will not breach the provisions
of paragraph 8(a) and/or 8(b), but such failure shall create an irrebuttable
presumption that any breach arising from such activity or investment is capable
of cure. For the avoidance of doubt, nothing in this paragraph 10(d)(iii),
including the requirement that Employer give you a notice of a breach of
paragraph 8(a) and/or 8(b), shall preclude Employer from seeking an immediate
injunction or other equitable relief for any breach or threatened breach of
provisions of paragraph 8.


(iv)
Full Discharge of Company Obligations; Release.






33





--------------------------------------------------------------------------------

 

(a)
The payments and other benefits provided for in paragraph 10(d)(ii) (and, as
applicable, paragraphs 12(h)(iii) and 12(i)(iii)) are in lieu of any severance
or income continuation or protection under any plan Employer or any of its
subsidiaries that may now or hereafter exist. The payments and benefits to be
provided pursuant to paragraph 10(d)(ii) (and, as applicable, paragraphs
12(h)(iii) and 12(i)(iii)) (x) shall constitute liquidated damages, and not a
penalty; (y) shall be considered your exclusive remedy upon termination of your
employment pursuant to paragraph 10(b) or 10(c), termination of the Advisor
Period for the reason set forth in paragraph 12(h)(iii) or termination of the
Producer Period for the reason set forth in paragraph 12(i)(iii), as applicable;
and (z) shall be deemed to satisfy and be in full and final settlement of all
obligations of Employer to you under this Agreement. You acknowledge and agree
that such amounts are fair and reasonable, and your sole and exclusive remedy,
in lieu of all other remedies at law or in equity, with respect to the
termination of your employment hereunder.



(b)
Employer’s obligation to make the Severance Payment and to pay or provide the
other benefits set forth in paragraph 10(d)(ii) other than the Accrued
Compensation and Benefits shall be conditioned on your execution of a release
(the “Release”) (with all periods for revocation set forth therein having
expired) in form and substance substantially identical to that set forth in
Schedule B within 60 days following your termination of employment (the “Release
Condition”). The Release shall not be effective unless and until Employer
executes the Release. For avoidance of doubt, the execution or non-execution by
Employer of the Release shall not affect whether or not the Release Condition
has been satisfied.



(c)
To the extent any payments and benefits set forth in paragraph 10(d)(ii) do not
constitute “deferred compensation”, then if, at the time any such payments or
benefits are scheduled to be paid to you pursuant to paragraph 10(d)(iii), you
have not satisfied the Release Condition, such payments and benefits shall be
held and accumulated without interest, and shall be paid to you on the first
regular payroll date following the effective date of the Release. If the maximum
period in which the Release may be executed (with all periods for revocation set
forth therein having expired) ends in the calendar year following the calendar
year in which you incur a Separation from


34





--------------------------------------------------------------------------------

 

Service, the Release Condition shall be deemed not to have been satisfied until
the later of (i) the first business day in the year following the year in which
you incur a Separation from Service or (ii) the date that the Release Condition
is satisfied (without regard to this sentence).


(v)
Section 409A Delay. Notwithstanding any provisions of paragraphs 3(a), 4, 9, 10
and 12 to the contrary, if you are a “specified employee” (within the meaning of
Section 409A) at the time of your Separation from Service, and if any portion of
the payments or benefits to be received by you under paragraphs 3(a), 4, 9, 10
and 12 of this Agreement or under Schedule A upon your Separation from Service
would be considered deferred compensation under Section 409A, then the following
provisions shall apply to each such portion.

 
(a)
Each portion of such payments and benefits that would otherwise be payable
pursuant to paragraphs 3(a), 4, 9, 10 and 12 and Schedule A during the six-month
period immediately following your Separation from Service (the “Delayed Period”)
shall instead be paid or made available on the earlier of (i) the first business
day of the seventh month following the date you incur a Separation from Service
or (ii) your death (the applicable date, the “Permissible Payment Date”).



(b)
Employer shall reimburse you for the reasonable after-tax cost of any welfare
benefits, contemplated by paragraphs 9, 10 and 12, incurred by you in
independently obtaining (or otherwise paying amounts to Employer to obtain) such
benefits during the Delayed Period, with such reimbursement to be paid to you by
Employer on the Permissible Payment Date.



(c)
With respect to any amount of expenses eligible for reimbursement under
paragraphs 9, 10 and 12, such expenses shall be reimbursed by Employer within 60
calendar days (or, if applicable, on the Permissible Payment Date) following the
date on which Employer receives the applicable invoice from you (and approves
such invoice) but in no event later than December 31st of the calendar year
following the calendar year in which you incur the related expenses, or in the
case of payment contemplated by paragraph 10(v)(e), December 31st of the
calendar year following the calendar year in which the applicable taxes are
remitted.






35





--------------------------------------------------------------------------------

 

(d)
Any payments delayed under paragraphs 3(a), 9, 10 and 12 (other than the delayed
settlement of equity-based awards subject to Section 409A, if any) as a result
of the application of Section 409A shall accrue interest at Employer’s highest
borrowing rate in effect on the Separation from Service and such interest shall
be paid at the same time as the underlying delayed payment.

(e)
Excise Taxes. Notwithstanding anything herein to the contrary, in the event that
it is determined by Employer, or by the Internal Revenue Service (the “IRS”)
pursuant to an IRS audit (an “Audit”) of your federal income tax return(s), that
any payment or benefit provided to you hereunder or otherwise, would be subject
to the excise tax imposed by Section 4999 of the Code, or any interest or
penalties with respect to such excise tax (such excise tax, together with any
interest or penalties thereon, is herein referred to as the “Excise Tax”), then
Employer shall pay (either directly to the IRS as tax withholdings or to you as
a reimbursement of any amount of taxes, interest and penalties paid by you to
the IRS) both the Excise Tax and an additional cash payment (a “Tax
Neutralization Payment”) in an amount that will place you in the same after-tax
economic position that you would have enjoyed if the payment or benefit had not
been subject to the Excise Tax. Employer will consult with its outside tax
counsel at its expense, to the extent it reasonably deems appropriate, in making
determinations pursuant to the preceding sentence. The amount of the Tax
Neutralization Payment shall be calculated by Employer’s regular independent
auditors based on the amount of the Excise Tax paid by Employer as determined by
Employer or the IRS. If the amount of the Excise Tax determined by the IRS is
greater than an amount previously determined by Employer, Employer’s auditors
shall recalculate the amount of the Tax Neutralization Payment. Employer’s
auditors shall provide you with detailed support for its calculations. Employer
shall be responsible for the fees and expenses incurred by its auditors in
making these calculations. You shall promptly notify Employer of any IRS
assertion during an Audit that an Excise Tax is due with respect to any payment
or benefit, but you shall be under no obligation to defend against such claim by
the IRS unless Employer requests, in writing, that you undertake the defense of
such IRS claim on behalf of Employer and at Employer’s sole expense. In such
event, Employer may elect to control the conduct to a final determination
through counsel of its own choosing and at its sole expense, of any


36





--------------------------------------------------------------------------------

 

audit, administrative or judicial proceeding involving an asserted liability
relating to the Excise Tax, and you shall not settle, compromise or concede such
asserted Excise Tax and shall cooperate with Employer in each phase of any
contest.


(f)
Each payment under this Agreement shall be considered a “separate payment” and
not of a series of payments for purposes of Section 409A.



(vi)
Reimbursement; In-Kind Benefits. In no event shall the reimbursements or in-kind
benefits to be provided by Employer under this Agreement in one taxable year
affect the amount of reimbursements or in-kind benefits to be provided in any
other taxable year, nor shall your right to reimbursement or in-kind benefits be
subject to liquidation or exchange for another benefit. In addition, in no event
shall any such reimbursements be paid later than the last day of the calendar
year following the calendar year in which the related expense was incurred.



11.     Death. If you die during the Employment Term, your beneficiary or estate
shall be entitled to receive the following:


(i)
Employer will pay your Accrued Compensation and Benefits through the date of
your death;



(ii)
Employer will pay a prorated Bonus for the year of your death based on your
Target Bonus and the number of calendar days elapsed during the year through the
date of your death (the date of such payment for purposes of Section 409A shall
be the date of your death, and such payment shall be made not later than
February 28th of the calendar year following the calendar year in which your
death occurs);



(iii)
all of your outstanding unvested Employer stock options will vest;



(iv)
all such options and all of your outstanding options that have previously vested
will remain exercisable for the period provided for under the terms of the
applicable award agreement;



(v)
all of your unvested and outstanding restricted stock and/or restricted stock
units and any other type of equity awards will vest and, subject to any prior
deferral election, be settled within ten (10) business days after the date of
your death; provided, that to the extent any such unvested and outstanding
equity awards remain subject to performance-based vesting conditions on the date
of your death, such equity awards shall immediately vest (with an


37





--------------------------------------------------------------------------------

 

assumption that the performance goal(s) were achieved at target level, if and to
the extent applicable) and, subject to any prior deferral election, be settled
within ten (10) business days thereafter; and


(vi)
You will receive a grant of shares of Class B Common Stock earned as the
Performance Award (if any) pursuant to (and at the time provided in) Schedule A.



12.     Senior Advisor or Producer.


(a)     Continuation as Advisor; Term. Upon the earlier of (i) the end of the
Employment Term as a result of the termination of your employment pursuant to
paragraph 10(b) or 10(c), or (ii) the expiration of the Original Employment Term
(provided you remained employed and are being paid on Employer’s payroll through
the end of the Original Employment Term and there has not occurred a renewal of
the Employment Term), unless you elect otherwise by providing written notice to
Employer, your employment shall continue in a different capacity as a Senior
Advisor (an “Advisor”) to the Company for a period of five years (the “Advisor
Period”), subject to earlier termination of the Advisor Period in accordance
with this paragraph 12. The Advisor Period may be terminated by (i) you at any
time upon fourteen (14) days’ prior written notice to Employer, (ii) Employer
for Cause, as determined in accordance with paragraph 10(a), but without regard
to clause (v) of such definition, or (iii) by Employer for any other reason. The
termination of the Advisor Period pursuant to clauses (i) or (ii) in the
preceding sentence is hereinafter referred to as a “Non-Qualifying Termination.”
The date on which the Advisor Period commences is hereinafter referred to as the
“Commencement Date.” The period beginning on the Commencement Date and ending
immediately prior to the fifth anniversary of the Commencement Date, regardless
of any earlier termination of the Advisor Period, shall hereinafter be referred
to as the “Original Advisor Period.”


(b)     Advisory Services to be Provided During Advisor Period. During the
Advisor Period, you shall provide such advisory services concerning the
business, affairs and management of Employer and its subsidiaries as may be
reasonably requested by the Chairman or the Chief Executive Officer of Employer
(the “Advisory Services”), but you shall not be required to devote more than
five (5) days (up to eight (8) hours per day) each month to such services which
shall be performed at a time and place mutually convenient to you and Employer.
You may accept other employment during the Advisor Period with any charitable,
educational, religious or entertainment industry trade, public interest or
public service organization and you may provide services to third parties
(including serving as a member of the board of directors of any such party and
any entity on which you have already been elected to serve during the Employment
Term), provided that such services or the entity to whom you are providing such
services is not in competition with Employer or any of its subsidiaries
(“Permitted Services”). Any compensation or fees earned by you from Permitted
Services shall not reduce the compensation payable by Employer under paragraphs
10(d) or 12.



38





--------------------------------------------------------------------------------

 

(c)     Producer Services to be Performed. During the Advisor Period, you shall
not be required to provide any services as a Producer (“Producer Services”)
unless and until you notify Employer in writing and within thirty (30) days
following either the expiration of the Original Employment Term or your
Termination Date pursuant to paragraph 10(b) or 10(c), as applicable, that you
desire to provide services as a Producer (the “Producer Notice”). Employer shall
notify you in writing at least two weeks prior to the expiration of such 30-day
notice period if it has not received the Producer Notice (the “Employer
Notice”).


If Employer timely provides you the Employer Notice, but you do not provide the
Producer Notice to Employer within the prescribed 30-day period, Employer shall
have no further obligation to you related to negotiation of a Production
Agreement or your provision of Producer Services, subject to the last sentence
of paragraph 12(h), if applicable; provided, that if your employment was
terminated pursuant to paragraph 10(b) or 10(c) prior to the end of the Original
Employment Term and you do not provide such Producer Notice, then pursuant to
paragraph 10(d)(ii)(k) Employer will pay you Ten Million Dollars ($10,000,000)
in accordance with the schedule set forth in paragraphs 10(d)(ii)(k) and
10(d)(iii).


If you provide the Producer Notice while you are an Advisor and within the
prescribed 30-day period, the material terms set forth in the letter agreement
between you and Employer dated December 11, 2014, which amends and restates the
letter agreement between you and Employer dated May 2, 2012 (as amended and
restated, the “Supplemental Agreement”), shall, effective as of the Commencement
Date, constitute a binding production agreement. You and Employer (or an
appropriate subsidiary of Employer) shall thereafter endeavor to enter into a
binding long-form production agreement within sixty (60) days following the
Commencement Date. The long-form production agreement (i) shall be negotiated in
good faith; (ii) shall amend or supersede the Supplemental Agreement and have a
term which commences effective as of the Commencement Date; (iii) shall
recognize your experience in the industry, your skills and understanding of the
Company; and (iv) shall contain substantive provisions relating to television
and film production similar to comparable agreements entered into by the Company
with a producer during the 36-month period preceding the Commencement Date,
including the terms of the Supplemental Agreement. The Supplemental Agreement
or, if you and Employer are able to reach agreement on a long-form production
agreement, such long-form production agreement shall hereinafter be referred to
as the “Production Agreement.” The term of any such Production Agreement,
subject to earlier termination as may be set forth in the Production Agreement,
shall be referred to herein as the “Producer Period,” and the term of any such
Production Agreement, assuming no earlier termination of the term of such
agreement, shall hereinafter be referred to as the “Original Producer Period.”


If you and Employer are not parties to a Production Agreement, you acknowledge
and agree that, during the period in which you serve in the capacity as an
Advisor to the Company and for a one-year period thereafter, but in no event
beyond the Original Advisor Period, you shall be required to submit to Employer
(or an appropriate subsidiary of Employer), on an exclusive First Look (as
defined herein) basis, all Projects

39





--------------------------------------------------------------------------------

 

(as defined herein) for Employer’s consideration for potential acquisition,
development, production and/or distribution by Employer. If you and Employer are
parties to a Production Agreement, you acknowledge and agree that, during the
period in which you serve in the capacity as a Producer to the Company and for a
one-year period thereafter, but in no event beyond the Original Producer Period,
you shall be required to submit to Employer (or an appropriate subsidiary of
Employer), on an exclusive First Look basis, all Projects for Employer’s
consideration for potential acquisition, development, production and/or
distribution by Employer; provided, however, that if your Production Agreement
includes a First Look (or similar) provision(s) containing terms different than
those set forth in the following paragraph, the terms of such provision(s) shall
apply with respect to any Project(s) specifically contemplated therein. As used
herein, “First Look” means that a Project shall be submitted in writing solely
and exclusively to an individual specifically designated by Employer for such
purpose (your “Project Contact”) before it is submitted by you or on your behalf
to any other person or entity; and “Project” means any idea, concept, story or
other literary work intended by you or on your behalf for initial exploitation
via any means of audio-visual exhibition, including, without limitation,
television, motion-picture or theatrical exhibition.


Employer shall notify you of the name and contact information of your Project
Contact as promptly as practicable following the Commencement Date, provided,
however, that Employer shall have the right to change your Project Contact from
time to time with reasonable prior written notice to you. Employer shall have
thirty (30) days following your submission of a Project in which to notify you
of its acceptance or rejection of the Project (reducible to fifteen (15) days if
you notify Employer at the time of submission that such Project is a “hot
property”). In the event Employer rejects the Project (or fails to notify you of
its acceptance of such Project in writing during the foregoing consideration
period), you shall be free to submit the Project to any other person or entity
and enter into any agreement or arrangement with respect thereto, with no
further obligation to Employer whatsoever with respect thereto (whether legal,
financial or otherwise), except as otherwise provided below, and without such
submission to another person or entity being a violation of the First Look
obligation, provided, however, that in the event of a material change in a
material element of the Project (e.g., a material change in the development
and/or production budget or a change in any key performer, producer, director or
writer attached to the Project) prior to you entering into an agreement or
arrangement with a third party with respect to such Project or such Project
otherwise being set up with a third party, Employer shall be entitled to an
additional First Look at the Project on the terms and conditions set forth
herein and you shall re-submit the Project to Employer. In the event Employer
accepts the Project by notifying you in writing during the consideration period,
you shall negotiate exclusively and in good faith with Employer with respect
thereto for a period of thirty (30) days (the “Negotiation Period”). If no
agreement is reached by the end of the Negotiation Period or if Employer is
otherwise unable to acquire any necessary third party rights with respect to
such Project during the Negotiation Period, you may negotiate with third parties
and/or enter into any agreement with third parties with respect to the Project,
but you may not enter into any agreement with any third party on terms equally
or less favorable to you than those last offered by you to Employer without
first offering to Employer, by written notice specifying the name of such third
party (if you are not otherwise prohibited from

40





--------------------------------------------------------------------------------

 

disclosing), the same terms and conditions of such agreement (the “Third Party
Agreement”). Employer will have ten (10) days after Employer’s receipt of said
offer to accept or reject all of the terms and conditions of the Third Party
Agreement by notifying you in writing within such ten day period (with failure
to so notify you within such period being deemed a rejection by Employer).
Notwithstanding anything to the contrary contained herein, the non-competition
provisions set forth herein shall not apply with respect to any agreement,
arrangement, or services provided by you (or any of your affiliates) with
respect to any Project which Employer has rejected or not accepted pursuant to
the foregoing.


(d)    Level of Services. Notwithstanding paragraphs 12(a), (b) and (c), it is
the intent of the parties, and the parties hereby acknowledge, that for so long
as the Advisor Period and/or Producer Period remains in effect, the level of
bona fide services reasonably anticipated to be performed by you shall remain
45% or less of the average level of bona fide services performed by you during
the 36-month period ending on the last day of the Employment Term and,
therefore, that your continuing to provide services as an Advisor and/or
Producer following the expiration of the Employment Term shall not prevent you
from being considered to have incurred a Separation from Service as of your
Termination Date.


(e)     Advisor Compensation and Benefits. During the Advisor Period you shall
receive a salary at the rate of Five Million Dollars ($5,000,000) per annum (the
“Advisory Fees”), which, for the avoidance of doubt, is in addition to any
compensation and/or fees payable to you with respect to any services provided in
your role as a Producer (the “Producer Services”). In addition, during the
Advisor Period, subject to the provisions of the applicable plans or programs,
including provisions relating to eligibility to participate:


(i)
the provisions of paragraphs 5(a), 5(b), 6(a) and 6(b) (but (x) in the case of
paragraph 5(b), coverage will be provided at the same coverage level in effect
immediately prior to the Commencement Date, and (y) in the case of paragraph
6(b), only with respect to Perquisites and consistent with Employer policies
during the Advisor Period) shall continue to apply, other than the right to
vacation accruals contemplated by paragraph 5(a) (collectively referred to as
the “Additional Compensation and Benefits”). In the event Employer is unable to
provide you with the Additional Compensation and Benefits due to your
ineligibility to participate in the applicable Employer plans or programs during
the Advisor Period, Employer shall obtain, during the Advisor Period, comparable
coverage for you and your dependents with a contribution no greater than that
contribution which would be required if you were an active employee covered
under Employer’s plan; and



(ii)
your equity awards, including without limitation stock options, restricted
stock, restricted stock units or any other form of equity


41





--------------------------------------------------------------------------------

 

awards you may have been granted prior to the date you became an Advisor, to the
extent not already vested or paid out, shall continue to vest or be paid out or
exercisable, as the case may be, on their original schedule.
 
Additionally, during the Advisor Period, you shall be provided with: (w) in
either New York or Los Angeles at your election, suitable and appropriate office
facilities (at a location within such city to be determined by Employer); (x) a
personal secretary (who may be your choice of one of your personal secretaries
providing services to you during the Employment Term, to be compensated at the
same compensation and benefits cost to Employer in effect immediately prior to
the Commencement Date); (y) security services paid for by Employer consistent
with the level of services provided by Employer immediately prior to the
Commencement Date; and (z) use of private charter aircraft (e.g., “Net Jets”)
comparable to Company-owned or leased aircraft, taking into account your travel
plans, number of passengers and similar considerations, for up to a total of 100
hours per calendar year (collectively, the “Additional Benefits”).


In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.


(f)     Producer Compensation and Benefits. You will not receive any
compensation or fees for the provision of any Producer Services, except as
provided under the terms of a Production Agreement and as specifically set forth
below:


(i)
during the Producer Period, the provisions of paragraphs 5(a), 5(b), 6(a) and
6(b) (but (x) in the case of paragraph 5(b), coverage will be provided at the
same coverage level in effect immediately prior to the Commencement Date, and
(y) in the case of paragraph 6(b), only with respect to Perquisites and
consistent with Employer policies during the Advisor Period) shall continue to
apply, other than the right to vacation accruals contemplated by paragraph 5(a)
(collectively referred to as the “Producer Period Benefits”). In the event
Employer is unable to provide you with the Producer Period Benefits due to your
ineligibility to participate in the applicable Employer plans or programs during
the Producer Period, Employer shall obtain, during the Producer Period,
comparable coverage for you and your dependents with a contribution no greater
than that contribution which would be required if you were an active employee
covered under Employer’s plan; and



(ii)
during the Producer Period, Employer shall provide you with the Additional
Benefits (the “Additional Producer Benefits”);


42





--------------------------------------------------------------------------------

 



provided, however, that neither the Producer Period Benefits nor the Additional
Producer Benefits shall be paid or provided to you by Employer to the extent
such payments and benefits are paid or provided to you during any portion of the
Advisor Period that runs concurrently with the Producer Period.


In no event shall the reimbursements or in-kind benefits to be provided by
Employer in one taxable year affect the amount of reimbursements or in-kind
benefits to be provided in any other taxable year, nor shall your right to
reimbursement or in-kind benefits be subject to liquidation or exchange for
another benefit. In addition, in no event shall any such reimbursements be paid
later than the last day of the calendar year following the calendar year in
which the related expense was incurred.
(g)    Equity Awards. In consideration of your covenants set forth in paragraph
12(j) and in order to retain your exclusive services as an Advisor (other than
in connection with Permitted Services) during the periods described in paragraph
12, Employer agrees that upon the Commencement Date (or if the Commencement Date
is not a trading day, on the first trading day after the Commencement Date) (the
“Additional RSU Grant Date”), you will automatically be granted restricted stock
units having a value equal to Ten Million Five Hundred Thousand Dollars
($10,500,000) (the “Additional RSUs”). The number of Additional RSUs granted on
the Additional RSU Grant Date (rounded down to a whole unit for any fractional
unit) shall be determined by dividing the value specified in the preceding
sentence by the closing price of one share of Class B Common Stock on the
Additional RSU Grant Date. Each Additional RSU shall correspond to one share of
Class B Common Stock. The Additional RSUs shall vest in three (3) equal
installments, with the first two installments vesting on first and second
anniversaries of the Commencement Date, respectively, and the third installment
vesting on the calendar day immediately preceding the third anniversary of the
Commencement Date, subject to earlier acceleration or cancellations as provided
in paragraph 12(h) or any deferral election.


(h)     Consequences of Termination of the Advisor Period. Upon termination of
the Advisor Period, in addition to any compensation you may be entitled to upon
termination of the Producer Period:


(i)
in a Non-Qualifying Termination, Employer shall have no further obligations to
you under the terms of paragraph 12 with respect to your role as an Advisor
other than to promptly pay and provide you with Accrued Advisory Compensation
and Benefits. For purposes of this Agreement, “Accrued Advisory Compensation and
Benefits” shall consist of: (A) reimbursement of any unpaid business expenses to
which you are entitled to reimbursement pursuant to paragraph 6 (and paragraph
12(e)) that were incurred prior to the effective date of the termination of the
Advisor Period (such date, the “Advisor Termination Date”), (B) your Advisory
Fees through the Advisor Termination Date, and (C) all other vested compensation
and benefits to which you are entitled to as of the Advisor Termination Date
under the terms and conditions


43





--------------------------------------------------------------------------------

 

applicable to such compensation and benefits. All of your then unvested
Additional RSUs shall be cancelled upon the occurrence of a Non-Qualifying
Termination. The Accrued Advisory Compensation and Benefits shall be paid in a
lump sum within 30 days after the Advisor Termination Date.


(ii)
due to death or disability (as determined in accordance with your long-term
disability plan coverage in effect during the Advisor Period), (A) the
Additional RSUs shall become fully vested and, subject to any prior deferral
election, be settled within ten (10) business days following the Advisor
Termination Date; (B) in the case of your termination due to disability, the
provisions of paragraph 5(b) shall continue to apply for the duration of the
Original Advisor Period (at the same coverage level in effect immediately prior
to the Commencement Date); and (C) you shall be entitled to the Accrued Advisory
Compensation and Benefits.



(iii)
for any reason other than as set forth in clauses (i) and (ii) above, (A) you
shall be entitled to the Accrued Advisory Compensation and Benefits; (B) the
Additional RSUs shall become fully vested and, subject to any prior deferral
election, be settled within ten (10) business days following the Advisor
Termination Date; and (C) Employer shall continue to provide you with the
Additional Compensation and Benefits, the Advisory Fees and the Additional
Benefits, in each case, for the duration of the Original Advisor Period in
accordance with paragraph 12(e).



Additionally, if the Advisor Period is terminated by Employer (x) for any reason
other than as set forth in clauses (i) and (ii) above, (y) before you provide
the Producer Notice and (z) within the 30-day period following the expiration of
the Original Employment Term, you will also receive a cash payment equal to Ten
Million Dollars ($10,000,000), payable in a lump sum during the 60-day period
beginning on the Commencement Date.


(i)     Consequences of Termination of the Producer Period. Subject to any
compensation and benefits to which you are entitled pursuant to the terms of a
Production Agreement with the Company, upon termination of the Producer Period,
in addition to any compensation you may be entitled to upon termination of the
Advisor Period:


(i)
by you at any time upon fourteen (14) days’ prior written notice to Employer or
by Employer for Cause (as determined in accordance with paragraph 10(a), but
without regard to clause (v) of such definition), Employer shall have no further
obligations to you under the terms of paragraph 12 of this Agreement with
respect to your role as a Producer, or under any other agreement (including any
Production Agreement), other than to promptly pay and provide you with Accrued
Producer Compensation and Benefits.


44





--------------------------------------------------------------------------------

 

For purposes of this Agreement, “Accrued Producer Compensation and Benefits”
shall consist of: (A) reimbursement of any unpaid business expenses to which you
are entitled to reimbursement pursuant to paragraph 6 (and this paragraph 12)
that were incurred prior to the effective date of the termination of the
Producer Period (such date, the “Producer Termination Date”), and (B) all other
vested compensation and benefits to which you are entitled to as of the Producer
Termination Date under the terms and conditions applicable to such compensation
and benefits. The Accrued Producer Compensation and Benefits shall be paid in a
lump sum within 30 days after the Producer Termination Date.


(ii)
due to death or disability (as determined in accordance with your long-term
disability plan coverage in effect during the Producer Period), (A) in the case
of your termination due to disability, the provisions of paragraph 5(b) shall
continue to apply for the duration of the Original Producer Period (at the same
coverage level in effect immediately prior to the Commencement Date); and (B)
you shall be entitled to the Accrued Producer Compensation and Benefits.



(iii)
for any reason other than set forth in clauses (i) and (ii) above, (A) Employer
shall continue to provide you with the Producer Period Benefits and the
Additional Producer Benefits, in each case, for the duration of the Original
Producer Period in accordance with paragraph 12(f); (B) you shall be entitled to
the Accrued Producer Compensation and Benefits; and (C) Employer shall provide
you with the “overhead reimbursement,” “television production guaranteed
compensation” and “network penalty payments” (as described in Sections A.2, B.1
and D.3, respectively, of Exhibit A to the Supplemental Agreement) for the
duration of the Original Producer Period, payable in accordance with a
schedule(s) to be set forth in the Production Agreement.



(j)    Covenants. The parties hereby agree that (i) the provisions of paragraph
8 are hereby incorporated by reference into this paragraph 12 and shall continue
to apply during the period commencing on the Commencement Date and ending on the
later of the termination of the Advisor Period and the termination of the
Producer Period (such period, the “Extended Restriction Period”) (other than
with respect to any Project which Employer has rejected or failed to accept
appropriately pursuant to the First Look), and any period set forth in the
provisions of paragraph 8 that survives any termination of employment or the
Employment Term shall survive for the same duration following termination of the
Extended Restriction Period, and (ii) the provisions of paragraph 8(a), 8(b) and
8(f) that would otherwise terminate upon the expiration of the Original
Employment Term shall continue to apply following the expiration of the Original
Employment Term during the Extended Restriction Period, and shall remain in

45





--------------------------------------------------------------------------------

 

effect as follows: (x) with respect to paragraphs 8(a) and 8(b), until the first
anniversary of the termination of the Extended Restriction Period, unless such
Extended Restriction Period terminates as a result of the expiration of the
Original Advisor Period or the Original Producer Period (in which case the
provisions of paragraphs 8(a) and 8(b) shall end on the last day of the Original
Advisor Period or the Original Producer Period, as the case may be), and (y)
with respect to paragraph 8(f), until the second anniversary of the termination
of the Extended Restriction Period, unless such Extended Restriction Period
terminates as a result of the expiration of the Original Advisor Period or the
Original Producer Period (in which case the provisions of paragraph 8(f) shall
end on the last day of the Original Advisor Period or the Original Producer
Period, as the case may be). Notwithstanding the foregoing, if you and Employer
enter into a Production Agreement as contemplated in paragraph 12(c), the
provisions of paragraph 8 shall not apply to you in your capacity as a Producer
during the Producer Period to the extent any activity or conduct described in
such provisions is specifically authorized under the terms of your Production
Agreement.


(k)     Release. Notwithstanding anything in this Agreement or in any Production
Agreement with Employer to the contrary:


(i)
Employer’s obligation to make the payments and provide the benefits set forth in
paragraph 12(h)(iii) of this Agreement other than the Accrued Advisory
Compensation and Benefits shall be conditioned on your execution of a release
(the “Advisor Release”) (with all periods for revocation set forth therein
having expired) in form and substance substantially identical to that set forth
in Schedule B within 60 days following the termination of the Advisor Period
(the “Advisor Release Condition”). The Advisor Release shall not be effective
unless and until executed by Employer; provided, however, that execution or
non-execution by Employer of the Advisor Release shall not affect whether or not
the Advisor Release Condition has been satisfied. If the maximum period in which
the Advisor Release may be executed (with all periods for revocation set forth
therein having expired) ends in the calendar year following the calendar year in
which the Advisor Termination Date occurs, then the Advisor Release Condition
shall be deemed not to have been satisfied until the later of (i) the first
business day in the year following the year in which the Advisor Termination
Date occurs or (ii) the date on which the Advisor Release Condition is satisfied
(without regard to this sentence).



(ii)
Employer’s obligation to make the payments and provide the benefits set forth in
paragraph 12(i)(iii) (other than the Accrued Producer Compensation and Benefits)
of this Agreement or under any Production Agreement with Employer shall be
conditioned on your execution of a release (the “Producer Release”) (with all
periods for revocation set forth therein having expired) in form and substance
substantially identical to that set forth in Schedule B


46





--------------------------------------------------------------------------------

 

within 60 days following the termination of the Producer Period (the “Producer
Release Condition”). The Producer Release shall not be effective unless and
until executed by Employer; provided, however, that execution or non-execution
by Employer of the Producer Release shall not affect whether or not the Producer
Release Condition has been satisfied. If the maximum period in which the
Producer Release may be executed (with all periods for revocation set forth
therein having expired) ends in the calendar year following the calendar year in
which the Producer Termination Date occurs, then the Producer Release Condition
shall be deemed not to have been satisfied until the later of (i) the first
business day in the year following the year in which the Producer Termination
Date occurs or (ii) the date on which the Producer Release Condition is
satisfied (without regard to this sentence).


If, at the time any payments or benefits are scheduled to be paid to you
pursuant to paragraph 12(h)(iii) or 12(i)(iii), as applicable, you have not
satisfied the Advisor Release Condition or the Producer Release Condition, as
applicable, then any such payments and benefits shall be held and accumulated
without interest, and shall be paid to you on the first regular payroll date
following the effective date of the Advisor Release or the Producer Release, as
applicable.


Your failure or refusal to sign and deliver the Advisor Release or the Producer
Release, as applicable, or your revocation of an executed and delivered Advisor
Release or Producer Release, as applicable, in accordance with applicable laws,
whether intentionally or unintentionally, will result in the forfeiture of the
payments and benefits under paragraph 12(h)(iii) or 12(i)(iii), as applicable.


(l)    Nothing in this paragraph 12 shall create any rights that are duplicative
with any rights set forth in any other paragraph of this Agreement.


13.     No Mitigation. You shall not be required to mitigate the amount of any
payment or benefit provided for in this Agreement by seeking other employment or
otherwise, nor shall any reduction of such amounts be made for any other
compensation that you earn from a subsequent employer (including
self-employment).


14.     Section 317 and 507 of the Federal Communications Act. You represent
that you have not accepted or given nor will you accept or give, directly or
indirectly, any money, services or other valuable consideration from or to
anyone other than Employer for the inclusion of any matter as part of any film,
television program or other production produced, distributed and/or developed by
Employer and/or any of Employer’s affiliates.


15.     Equal Opportunity Employer; Employer Business Conduct Statement. You
acknowledge that Employer is an equal opportunity employer. You agree that you
will comply with Employer policies regarding employment practices and with
applicable federal, state and local laws prohibiting discrimination on the basis
of race, color, creed,

47





--------------------------------------------------------------------------------

 

national origin, age, sex or disability. In addition, you agree that you will
comply with Employer’s Supplemental Code of Ethics for Senior Financial Officers
and Employer’s Business Conduct Statement.


16.     Indemnification.


(a)     If you are made a party, are threatened to be made a party to, or
otherwise receive any other legal process in, any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a “Proceeding”), by
reason of the fact that you are or were a director, officer or employee of
Employer or are or were serving at the request of Employer as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is your alleged
action in an official capacity while serving as director, officer, member,
employee or agent, Employer shall indemnify you and hold you harmless to the
fullest extent permitted or authorized by Employer’s certificate of
incorporation and bylaws or, if greater, by the laws of the State of Delaware,
against all cost, expense, liability and loss (including without limitation,
attorney’s fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement and any cost and fees incurred in enforcing
your rights to indemnification or contribution) reasonably incurred or suffered
by you in connection therewith, and such indemnification shall continue even
though you have ceased to be a director, member, employee or agent of Employer
or other entity and shall inure to the benefit of your heirs, executors and
administrators. Employer shall advance to you all reasonable costs and expenses
that you incur in connection with a Proceeding within twenty (20) days after its
receipt of a written request for such advance. Such request shall include an
undertaking by you to repay the amount of such advance if it shall ultimately be
determined that you are not entitled to be indemnified against such costs and
expenses.


(b)     Neither the failure of Employer (including its board of directors,
independent legal counsel or stockholders) to have made a determination that
indemnification of you is proper because you have met the applicable standard of
conduct, nor a determination by Employer (including its board of directors,
independent legal counsel or stockholders) that you have not met such applicable
standard of conduct, shall create a presumption or inference that you have not
met the applicable standard of conduct.


(c)     To the extent that Employer maintains officers’ and directors’ liability
insurance, you will be covered under such policy subject to the exclusions and
limitations set forth therein.


(d)    The provisions of this Section 16 shall survive the expiration or
termination of your employment and/or this Agreement.


17.     Notices. All notices required to be given hereunder shall be given in
writing, by personal delivery or by mail at the respective addresses of the
parties hereto set forth above, or at such other address as may be designated in
writing by either party,

48





--------------------------------------------------------------------------------

 

and in the case of Employer, to the attention of the General Counsel of
Employer. Any notice given by mail shall be deemed to have been given three days
following such mailing. Copies of all notices to you shall be given to Grubman
Shire & Meiselas, P.C., Carnegie Hall Tower, 152 W. 57th Street, New York, NY
10019, Attention: Allen J. Grubman, Esq. and Eric D. Sacks, Esq.


18.     Assignment and Successors. This is an Agreement for the performance of
personal services by you and may not be assigned by you or Employer except that
Employer may assign this agreement to any affiliate of Employer or any successor
in interest to Employer, provided such assignee assumes all of the obligations
of Employer hereunder.


19.     New York Law. This Agreement and all matters or issues collateral
thereto shall be governed by the laws of the State of New York, without giving
effect to the conflicts of laws principles thereof or to those of any other
jurisdiction which, in either case, could cause the application of the laws of
any jurisdiction other than the State of New York.


20.     Disputes. Any disputes between the parties to this Agreement shall be
settled by arbitration in New York, New York under the auspices of the American
Arbitration Association, before a panel of three (3) arbitrators, in accordance
with the National Rules for the Resolution of Employment Disputes promulgated by
the Association. Each party shall select an arbitrator and the two (2)
arbitrators shall select a third and these three arbitrators shall form the
panel. The decision in such arbitration shall be final and conclusive on the
parties and judgment upon such decision may be entered into in any court having
jurisdiction thereof. Costs of the arbitration or litigation, including, without
limitation, reasonable attorneys’ fees and expenses of both parties, shall be
borne by Employer if you prevail on at least one of the material issues that is
the subject of the arbitration. If you do not so prevail, you and Employer shall
equally share costs of the arbitration or litigation other than attorneys’ fees,
and each of you and Employer shall bear its own attorneys’ fees and expenses.
Nothing herein shall prevent Employer from seeking equitable relief in court as
provided for in paragraph 8(i) or shall prevent either party from seeking
equitable relief in court in aid of arbitration under applicable law.


21.     No Implied Contract. Nothing contained in this Agreement shall be
construed to impose any obligation on Employer to renew this Agreement or any
portion thereof. The parties intend to be bound only upon execution of a written
agreement and no negotiation, exchange of draft or partial performance shall be
deemed to imply an agreement. Neither the continuation of employment nor any
other conduct shall be deemed to imply a continuing agreement upon the
expiration of this Agreement.


22.     Entire Understanding; Amendments. This Agreement contains the entire
understanding of the parties hereto relating to the subject matter herein
contained, and supersedes the Prior Agreement, provided, however, that no
provision in this Agreement shall be construed to adversely affect any of your
rights with respect to equity awards

49





--------------------------------------------------------------------------------

 

granted on or prior to the Start Date pursuant to the terms of the Prior
Agreement. This Agreement can be amended only by a writing signed by both
parties hereto.


23.     Waivers. Waiver by either you or by Employer of any breach or default by
the other party of any of the terms of this Agreement shall not operate as a
waiver of any other breach or default, whether similar to or different from the
breach or default waived. No waiver of any provision of this Agreement shall be
implied from any course of dealing between the parties hereto or from any
failure by either party hereto to assert its or his rights hereunder on any
occasion or series of occasions.


24.     Void Provisions. If any provision of this Agreement, as applied to
either party or to any circumstances, shall be adjudged by a court to be void or
unenforceable, the same shall be deemed stricken from this Agreement and shall
in no way affect any other provision of this Agreement or the validity or
enforceability of this Agreement.


25.     Deductions and Withholdings, Payment of Deferred Compensation. All
amounts payable under this Agreement shall be paid less deductions and income
and payroll tax withholdings as may be required under applicable law and any
benefits and perquisites provided to you under this Agreement shall be taxable
to you as may be required under applicable law.


26.     Section 409A. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance with
Section 409A. This Agreement shall be construed in a manner to give effect to
such intention. In no event whatsoever (including, but not limited to as a
result of this paragraph 26 or otherwise) shall Employer or any of its
subsidiaries or affiliates be liable for any tax, interest or penalties that may
be imposed on you under Section 409A. Neither Employer nor any of its
subsidiaries or affiliates has any obligation to indemnify or otherwise hold you
harmless from any or all such taxes, interest or penalties, or liability for any
damages related thereto. You acknowledge that you have been advised to obtain
independent legal, tax or other counsel in connection with Section 409A.


27.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


28.     Headings. The descriptive headings contained in this Agreement are
included for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement. Unless otherwise expressly provided
for in this Agreement, the word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it. References to the word “day” or “days” shall be deemed
to refer to “calendar day” or “calendar days” unless otherwise provided.







50





--------------------------------------------------------------------------------

 

[signature page to follow]





51





--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth our understanding, please sign, date and
return all four (4) copies of this Agreement and return it to the undersigned
for execution on behalf of Employer; after this Agreement has been executed by
Employer and a fully executed copy returned to you, it shall constitute a
binding agreement between us.


 
Very truly yours,
 
CBS CORPORATION
 




/s/ Anthony G. Ambrosio            
Name:    Anthony G. Ambrosio
Title:
Senior Executive Vice President, Chief Administrative Officer and Chief Human
Resources Officer

 


 
ACCEPTED AND AGREED:
 




/s/ Leslie Moonves                
Name: Leslie Moonves
 
Dated: 12/11/14                


 










--------------------------------------------------------------------------------

 

SCHEDULE A


Performance Award


Part A: Number of Shares Earned Based on Stock Price Performance


Final Stock Price (% of Initial Stock Price)
# of Shares Earned*
Below 124.60%
0
124.60%
250,000
130.04%
290,000
135.67%
330,000
141.50%
370,000
147.52%
410,000
153.73%
    450,000**
160.15%
490,000
166.79%
530,000
173.65%
570,000
180.71%
610,000
188.02%
650,000
Above 188.02%
650,000



* Number of shares earned between percentages shown in above table will be
determined through straight-line interpolation.
** The target Performance Award (the “Target Performance Award”) shall be
450,000 shares of Class B Common Stock.


Part B: Modifier to Number of Shares Earned


PRSU Performance Goal Percentage Achievement
Modifier***
Below Threshold
(i.e., <80%)
0.9
Threshold
(i.e., 80%)
0.9
Target
(i.e., 100%)
1.0
Maximum
(i.e., 120%)
1.1
Above Maximum
(i.e., >120%)
1.1



*** Modifier between levels determined through straight-line interpolation.

A-1





--------------------------------------------------------------------------------

 





1.
Determination of the Number of Shares to be Granted:



(a)    (i)    At the end of the Original Employment Term, subject to your
continued employment with Employer through such date (subject to paragraphs
1(b), 1(c), 1(d), 2 and 3 of this Schedule A), the Compensation Committee will
determine the number of shares of Class B Common Stock to be granted to you as
the Performance Award based on the performance of the Class B Common Stock over
the period beginning January 1, 2015 and ending June 30, 2019 (the “Performance
Period”).


(ii)    Within thirty (30) days following the end of the Performance Period, the
Compensation Committee will certify the “Final Stock Price” (as defined below)
that was achieved during the Performance Period, expressed as a percentage of
the “Initial Stock Price” (as defined below). The number of shares of Class B
Common Stock earned based on such percentage is referred to herein as the
“Initial Performance Shares.” If the Final Stock Price for the Performance
Period falls at an intermediate point between percentages shown in the table in
Part A above, the number of Initial Performance Shares shall be interpolated on
a straight-line basis between the respective numbers of shares earned at such
percentages. Fractional shares will be rounded to the next higher whole share.


(iii)    Once the Compensation Committee has determined the number of Initial
Performance Shares, such number shall be divided into thirds with one-third
allocated to each of the 2016, 2017 and 2018 calendar years (each, a
“Performance Year”). With respect to each such Performance Year, the number of
Initial Performance Shares allocated to such year shall be adjusted based on the
Company’s degree of achievement against the PRSU Performance Goal established
for the Performance Year as reflected in the table in Part B above. For
avoidance of doubt, the portion of the Initial Performance Shares allocated to
any Performance Year shall be increased or decreased by no more than 10%.
Following adjustment for the Company’s performance for each Performance Year,
the aggregate performance-adjusted number of Initial Performance Shares (the
“Final Performance Shares”) shall be granted to you as soon as practicable, but
in no event later than sixty (60) days following the last day of the Original
Employment Term, subject to paragraph 10(d)(v) of the Agreement and paragraphs
1(b), 1(c), 1(d), 2 and 3 of this Schedule A.


(b)    In the event your employment is terminated in accordance with paragraph
10(b) or 10(c) prior to the last day of the Original Employment Term, you shall
remain eligible to receive shares of Class B Common Stock as the Performance
Award following the conclusion of the Performance Period, determined in
accordance with paragraph 1(a) of this Schedule A. Shares of Class B Common
Stock to be granted pursuant to this paragraph 1(b) shall be granted to you as
soon as practicable following the last day of the Original Employment Term, but
in no event later than sixty (60) days following such date, subject to
paragraphs 10(d)(iv) and 10(d)(v) of the Agreement, as applicable, and
paragraphs 1(d), 2 and 3 of this Schedule A.



A-2





--------------------------------------------------------------------------------

 

(c)    In the event your employment terminates prior to the last day of the
Original Employment Term due to your incapacity in accordance with paragraph 9
or your death in accordance with paragraph 11, you shall remain eligible to
receive shares of Class B Common Stock as the Performance Award following the
conclusion of the Performance Period, determined in accordance with paragraph
1(a) of this Schedule A, and then prorated based on the number of calendar days
of the Performance Period which have elapsed through the date of your death or
termination due to incapacity. Shares of Class B Common Stock to be granted
pursuant to this paragraph 1(c) shall be granted to you (or your estate or
beneficiary, if applicable) as soon as practicable following the last day of the
Original Employment Term, but in no event later than sixty (60) days following
such date, subject to paragraph 10(d)(v) of the Agreement (in the case of your
termination of employment due to incapacity) and paragraphs 1(d), 2 and 3 of
this Schedule A.


(d)    If there should occur a Going Private Transaction on or before the last
day of the Original Employment Term, then:


(i)    The number of Final Performance Shares shall be determined as the higher
of (x) the Target Performance Award and (y) the number determined as follows:


(A)     the number of Initial Performance Shares shall be determined as set
forth in paragraph 1(a)(ii) above, except that the last day of the Performance
Period shall be the tenth (10th) business day immediately preceding the date of
such Going Private Transaction (the “Measurement Date”); and


(B)    the number of Final Performance Shares shall be determined as set forth
in paragraph 1(a)(iii) above, provided that if the Measurement Date of such
Going Private Transaction occurs prior to the completion of any Performance
Year(s), the Part B modifier applicable for such Performance Year(s) shall be
deemed to be 1.0;


provided, however, that if such Going Private Transaction occurs after your
death or termination due to incapacity, then, notwithstanding the foregoing
provisions, the number of Final Performance Shares calculated pursuant to this
paragraph 1(d)(i) shall be prorated based on the number of calendar days of the
Performance Period which elapsed through the date of your death or termination
due to incapacity.


(ii)    The Final Performance Shares shall be granted as follows:


(A)    If the Going Private Transaction is a permissible distribution event
under Section 409A, then the Final Performance Shares shall be granted to you
immediately prior to and contingent upon the consummation of the Going Private
Transaction; or



A-3





--------------------------------------------------------------------------------

 

(B)    If the Going Private Transaction is not a permissible distribution event
under Section 409A, then the Final Performance Shares shall be granted to you as
soon as practicable following the last day of the Original Employment Term, but
in no event later than sixty (60) days following such date, subject to
paragraphs 10(d)(iv) and/or 10(d)(v) of the Agreement, as applicable.


(iii)    For avoidance of doubt, in the event a Going Private Transaction is
consummated prior to the end of the Original Employment Term but after your
termination of employment in accordance with paragraph 9, 10(b), 10(c) or 11 of
the Agreement, as applicable, then notwithstanding paragraphs 1(b) and 1(c) of
this Schedule A, this paragraph 1(d) shall govern the determination of the
number of Final Performance Shares and the date on which they are to be granted
to you (or in the event of your death, to your estate or beneficiary).    


(iv)    If at any time Employer (or a successor to Employer, if applicable) is
unable to deliver shares of Class B Common Stock when required hereunder, then
in accordance with paragraph 2 of this Schedule A, you shall instead receive
shares of stock, equity interests or other consideration having an equivalent
“Fair Market Value” (as defined below) as the value of the shares of Class B
Common Stock you would otherwise have received immediately prior to the Going
Private Transaction if such Going Private Transaction constituted a permissible
distribution event under Section 409A.


2.
Adjustments:



In the event of any dividend or other distribution (whether in the form of cash,
shares, or other securities), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, split-off, spin-off,
combination, repurchase, or exchange of shares or other securities of Employer,
issuance of warrants or other rights to purchase shares or other securities of
Employer, or other similar corporate transaction or event that constitutes an
“equity restructuring transaction” as that term is defined in Accounting
Standards Codification Topic 718 (or any successor thereto) or otherwise affects
the shares of Class B Common Stock, then you and the Chair of the Compensation
Committee on the Start Date (or his successor, if such director is also an
Original Independent Director or a Qualified Replacement Director) shall
mutually determine in good faith the appropriate adjustment to be made to the
tables in Part A and Part B and/or to the number and kind of securities or other
consideration deliverable as the Performance Award in order to prevent dilution
or enlargement of the benefits or potential benefits intended to be made
available under this Schedule A.


3.
Registration:



Employer shall grant the shares of Class B Common Stock under the LTIP if it is
able to do so under the terms of the plan and applicable law. If (a) Employer is
a Publicly

A-4





--------------------------------------------------------------------------------

 

Traded Company at the time that the shares of Class B Common Stock are required
to be granted to you as the Performance Award and (b) Employer is unable to
grant such shares to you under the LTIP at such time (e.g., following your death
or termination due to incapacity, or if you elect not to continue your
employment as an Advisor or a Producer following expiration of the Employment
Term), then Employer shall grant to you the shares of Class B Common Stock at
the applicable time set forth in paragraph 1 above and, in addition, shall file
a registration statement with regard to such shares with the Securities and
Exchange Commission (the “SEC”) on Form S-3 (or such other form as Employer
deems appropriate) no more than thirty (30) calendar days following the date of
grant and shall use reasonable best efforts to cause the registration statement
to become effective as soon as practicable; provided, however, that if Employer
is not eligible for or is otherwise restricted from filing such registration
statement with the SEC, then Employer shall use reasonable best efforts to
effect the registration of such shares of Class B Common Stock granted to you as
the Performance Award as soon as practicable; provided, further, however, that
if, in the good faith reasonable judgment of the Chief Legal Officer of the
Employer, the filing of such a registration statement would require the
disclosure of material non-public information that Employer has a business
purpose to keep confidential, then, upon notice to you, (x) if Employer
qualifies as a “well-known seasoned issuer” (“WKSI”) under the Securities Act of
1933, as amended, at such time, the filing and effectiveness of the registration
statement may be postponed for a period not to exceed ninety (90) days from the
date of grant and (y) if the Employer is not a WKSI at such time, the filing of
the registration statement may be postponed for a period not to exceed ninety
(90) days from the date of grant and Employer shall use reasonable best efforts
to cause the registration statement to become effective as soon as practicable
thereafter.  Any such postponement described above shall not exceed such number
of days that the Chief Legal Officer of Employer determines in good faith to be
reasonably necessary.


4.
Defined Terms:



“Closing Price” means the closing price of a share of Class B Common Stock, as
published in the Wall Street Journal, for the applicable trading day.


“Fair Market Value” means, as of any date, the fair market value of a share of
stock or other equity interest as determined by an independent appraiser
selected in good faith by the Board (or the board of directors of a successor to
Employer, if applicable).


“Final Stock Price” means the tenth (10th) highest Closing Price which occurs
during the Performance Period (including a shortened Performance Period pursuant
to paragraph 1(d)(i)(A) of this Schedule A).


“Initial Stock Price” means the Closing Price on the first trading day in
calendar year 2015.







A-5





--------------------------------------------------------------------------------




SCHEDULE B


Form of Release


GENERAL RELEASE


WHEREAS, Leslie Moonves (hereinafter referred to as the “Executive”) and CBS
Corporation (hereinafter referred to as “Employer”) are parties to an Employment
Agreement, dated December 11, 2014 (the “Employment Agreement”), which provided
for the Executive’s employment with Employer on the terms and conditions
specified therein; and


WHEREAS, pursuant to paragraph [10(d)] [12] of the Employment Agreement, the
Executive has agreed to execute a release of the type and nature set forth
herein as a condition to his entitlement to certain payments and benefits upon
his termination of employment with Employer; and


NOW, THEREFORE, in consideration of the premises and mutual promises herein
contained and for other good and valuable consideration received or to be
received by the Executive in accordance with the terms of the Employment
Agreement, it is agreed as follows:
1.     (a) Excluding enforcement of the covenants, promises and/or rights
reserved herein, the Executive hereby irrevocably and unconditionally releases,
acquits and forever discharges Employer and each of Employer’s owners,
stockholders, predecessors, successors, assigns, directors, officers, employees,
divisions, subsidiaries, affiliates (and directors, officers and employees of
such companies, divisions, subsidiaries and affiliates) and all persons acting
by, through, under or in concert with any of them (collectively “Releasees”), or
any of them, from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses (including
attorneys’ fees and costs actually incurred) of any nature whatsoever, known or
unknown, suspected or unsuspected, including, but not limited to, rights arising
out of alleged violations of any contracts, express or implied, any covenant of
good faith and fair dealing, express or implied, or any tort or any legal
restrictions on Employer’s right to terminate employees, or any Federal, state
or other governmental statute, regulation or ordinance, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Federal
Age Discrimination In Employment Act of 1967 (“ADEA”), as amended, the Employee
Retirement Income Security Act (“ERISA”), as amended, the Civil Rights Act of
1991, as amended, the Rehabilitation Act of 1973, as amended, the Older Workers
Benefit Protection Act (“OWBPA”), as amended, the Worker Adjustment Retraining
and Notification Act (“WARN”), as amended, the Fair Labor Standards Act
(“FLSA”), as amended, the Occupational Safety and Health Act of 1970 (“OSHA”),
the New York State Human Rights Law, as amended, the New York Labor Act, as
amended, the New York Equal Pay Law, as amended, the New York Civil Rights Law,
as amended, the New York Rights of Persons With Disabilities Law, as amended,
and the New York

B-1





--------------------------------------------------------------------------------

 

Equal Rights Law, as amended, that the Executive now has, or has ever had, or
ever shall have, against each or any of the Releasees, by reason of any and all
acts, omissions, events, circumstances or facts existing or occurring up through
the date of the Executive’s execution hereof that directly or indirectly arise
out of, relate to, or are connected with, the Executive’s services to, or
employment by Employer (any of the foregoing being a “Claim” or, collectively,
the “Claims”); provided, however, that this release shall not apply to any of
the obligations of Employer or any other Releasee under the Employment
Agreement, or under any agreements, plans, contracts, documents or programs
described or referenced in the Employment Agreement; and provided, further, that
this release shall not apply to any rights the Executive may have to obtain
contribution or indemnity against Employer or any other Releasee pursuant to
contract, Employer’s certificate of incorporation and by-laws or otherwise
preclude you from exercising any legally protected whistleblower rights
(including under Rule 21F under the Exchange Act).


(b)     Excluding enforcement of the covenants, promises and/or rights reserved
herein, the Employer hereby irrevocably and unconditionally releases, acquits
and forever discharges Executive from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, demands, costs, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, that the Employer now has, or has ever had, or ever shall have,
against Executive, by reason of any and all acts, omissions, events,
circumstances or facts existing or occurring through the date of Employer
execution of this release that directly or indirectly arise out of, relate to,
or are connected with, the Executive’s services to, or employment by Employer;
provided, however, that this release shall not apply to any of the continuing
obligations of Executive under the Employment Agreement, or under any
agreements, plans, contracts, documents or programs described or referenced in
the Employment Agreement; and provided, further, that this release shall not
apply to any rights Employer may have to obtain contribution or indemnity
against Executive pursuant to contract or otherwise.


2.     The Executive expressly waives and relinquishes all rights and benefits
afforded by California Civil Code Section 1542 and does so understanding and
acknowledging the significance of such specific waiver of Section 1542. Section
1542 states as follows:


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”


Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Releasees, the
Executive expressly acknowledges that this Agreement is intended to include in
its effect, without limitation, all Claims that the Executive does not know or
suspect to exist in the

B-2





--------------------------------------------------------------------------------

 

Executive’s favor at the time of execution hereof, and that this Agreement
contemplates the extinguishment of any such Claim or Claims.


3.     The Executive understands that he has been given a period of twenty-one
(21) days to review and consider this General Release before signing it pursuant
to the Age Discrimination In Employment Act of 1967, as amended. The Executive
further understands that he may use as much of this 21–day period as the
Executive wishes prior to signing.


4.     The Executive acknowledges and represents that he understands that he may
revoke the release set forth in paragraph 1, including, the waiver of his rights
under the Age Discrimination in Employment Act of 1967, as amended, effectuated
in this Agreement within seven (7) days of signing this Agreement. Revocation
can be made by delivering a written notice of revocation to Executive Vice
President & General Counsel, CBS Corporation, 51 West 52nd Street, New York, New
York 10019. For this revocation to be effective, written notice must be received
by the General Counsel no later than the close of business on the seventh day
after the Executive signs this Agreement. If the Executive revokes the release
set forth in paragraph 1, Employer shall have no obligations to the Executive
under paragraph [10(d)] [12] of the Employment Agreement.


5.     The Executive and Employer respectively represent and acknowledge that in
executing this Agreement neither of them is relying upon, and has not relied
upon, any representation or statement not set forth herein made by any of the
agents, representatives or attorneys of the Releasees with regard to the subject
matter, basis or effect of this Agreement or otherwise.


6.     This Agreement shall not in any way be construed as an admission by any
of the Releasees that any Releasee has acted wrongfully or that the Executive
has any rights whatsoever against any of the Releasees except as specifically
set forth herein, and each of the Releasees specifically disclaims any liability
to any party for any wrongful acts.


7.     It is the desire and intent of the parties hereto that the provisions of
this Agreement be enforced to the fullest extent permissible under law. Should
there be any conflict between any provision hereof and any present or future
law, such law shall prevail, but the provisions affected thereby shall be
curtailed and limited only to the extent necessary to bring them within the
requirements of law, and the remaining provisions of this Agreement shall remain
in full force and effect and be fully valid and enforceable.


8.     The Executive represents and agrees (a) that the Executive has to the
extent he desires discussed all aspects of this Agreement with his attorney, (b)
that the Executive has carefully read and fully understands all of the
provisions of this Agreement, and (c) that the Executive is voluntarily entering
into this Agreement.

B-3





--------------------------------------------------------------------------------

 



9.     This General Release shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof or to those of any other jurisdiction which, in
either case, could cause the application of the laws of any jurisdiction other
than the State of New York. This General Release is binding on the successors
and assigns of, and sets forth the entire agreement between, the parties hereto;
fully supersedes any and all prior agreements or understandings between the
parties hereto pertaining to the subject matter hereof; and may not be changed
except by explicit written agreement to that effect subscribed by the parties
hereto.






PLEASE READ CAREFULLY. THIS GENERAL RELEASE INCLUDES A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.






This General Release is executed by the Executive and Employer as
of the _______ day of __________ , 20___.


 


____________________________________
Leslie Moonves
 
 
CBS CORPORATION
  


By:
____________________________________


Title:


 







B-4



